UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6081 Nuveen California Municipal Market Opportunity Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end: February 28 Date of reporting period: August 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ANNOUNCES STRATEGIC COMBINATION WITH FAF ADVISORS On July 29, 2010, Nuveen Investments, Inc. announced that U.S. Bancorp will receive a 9.5% stake in Nuveen Investments and cash consideration in exchange for the long-term asset business of U.S. Bancorp’s FAF Advisors (FAF). Nuveen Investments is the parent of Nuveen Asset Management (NAM), the investment adviser for the Funds included in this report. FAF Advisors, which currently manages about $25 billion of long-term assets and serves as the advisor of the First American Funds, will be combined with NAM, which currently manages about $75 billion in municipal fixed income assets. Upon completion of the transaction, Nuveen Investments, which currently manages about $150 billion of assets across several high-quality affiliates, will manage a combined total of about $175 billion in institutional and retail assets. This combination will not affect the investment objectives, strategies or policies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors, Winslow Capital and Nuveen HydePark. The transaction is expected to close late in 2010, subject to customary conditions. Chairman’s Letter to Shareholders Dear Shareholder, Recent months have revealed the fragility and disparity of the global economic recovery. In the U.S., the rate of economic growth has slowed as various stimulus programs have started to wind down, exposing weakness in the underlying economy. In contrast, many emerging market countries are experiencing a return to comparatively high rates of growth. Confidence in global financial markets has been undermined by concerns about high sovereign debt levels in Europe and the U.S. Until these countries can begin credible programs to reduce their budgetary deficits, market unease and hesitation will remain. On a more positive note, even though the countries now enjoying the strongest recovery depend on exports to countries with trade deficits, these importing countries have resisted the temptation to damage world trade by erecting trade barriers. The U.S. economy is subject to unusually high levels of uncertainty as it struggles to recover from a devastating financial crisis. Unemployment remains stubbornly high, due to what appears to be both cyclical and structural forces. Federal Reserve policy makers are considering novel approaches to provide support to the economy, and administration policy makers are debating additional stimulus measures. However, the high levels of debt owed both by U.S. consumers and the U.S. government limit their ability to engineer a stronger economic recovery. The U.S. financial markets reflect the crosscurrents now impacting the U.S. economy. Today’s historically low interest rates reflect the Fed’s easy monetary policy and the demand for U.S. government debt by U.S. and overseas investors looking for a safe haven for investment. Despite a continued corporate earnings recovery, equity markets continue to reflect concern about the possibility of a “double dip” recession. Encouragingly, financial institutions are rebuilding their balance sheets and the financial reform legislation enacted this summer has the potential to address many of the most significant contributors to the financial crisis, although many details still have to be worked out. In this difficult environment, your Nuveen investment team continues to seek sustainable investment opportunities and, at the same time, remains alert for potential risks that may result from a recovery still facing many headwinds. As your representative, the Nuveen Fund Board monitors the activities of each investment team to assure that all maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board October 21, 2010 Nuveen Investments 1 Portfolio Manager’s Comments Nuveen California Municipal Value Fund, Inc. (NCA) Nuveen California Municipal Value Fund 2 (NCB) Nuveen California Performance Plus Municipal Fund, Inc. (NCP) Nuveen California Municipal Market Opportunity Fund, Inc. (NCO) Nuveen California Investment Quality Municipal Fund, Inc. (NQC) Nuveen California Select Quality Municipal Fund, Inc. (NVC) Nuveen California Quality Income Municipal Fund, Inc. (NUC) Portfolio manager Scott Romans examines key investment strategies and the performance of the Nuveen California Municipal Funds for the six-month period ended August 31, 2010. Scott, who joined Nuveen in 2000, has managed NCA, NCP, NCO, NQC, NVC and NUC since 2003. He added portfolio management responsibility for NCB at its inception in 2009. What key strategies were used to manage the California Funds during the six-month reporting period ended August 31, 2010? During this period, the combination of strong demand and tighter supply of new tax-exempt municipal issuance continued to create favorable supply/demand conditions that helped to support municipal bond prices. One reason for the decline in new tax-exempt supply was the considerable issuance of taxable municipal debt under the Build America Bond program. These bonds, first issued in April 2009, offer municipal issuers a federal subsidy equal to 35% of a security’s interest payments, providing issuers with an attractive alternative to traditional tax-exempt municipal debt. For the six months ended August 31, 2010, taxable Build America Bond issuance totaled $49.4 billion, representing more than 24% of new bonds in the municipal marketplace nationwide. Of that total, almost $9 billion in Build American Bonds were issued in California, accounting for approximately 30% of municipal supply in the state. Since California’s total new issuance—both tax-exempt and taxable—was already down substantially from the same period a year earlier, the availability of tax-exempt municipal bonds in California was significantly impacted during this period. Because interest payments from Build America Bonds represent taxable income, the Funds do not view these bonds as good investment opportunities. Despite the constrained issuance of tax-exempt municipal bonds, we continued to find attractive value opportunities by exploring both the primary and secondary markets for undervalued sectors and individual credits with the potential to perform well over the long term. We found value in a variety of sectors, including lower-rated health care credits, redevelopment agency (RDA) issues and bonds issued for school districts and Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings refers to the highest rating assigned by a Nationally Recognized Statistical Rating Organization (“NRSRO”) such as Standard & Poor’s, Moody’s, or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. 2 Nuveen Investments community colleges, both insured and uninsured. During this period, a number of bonds issued by redevelopment agencies became available in the secondary market. The proceeds of these bonds are used to fund programs to improve deteriorated, blighted and economically depressed areas. The quantity of RDA bonds available in the marketplace allowed us to be very selective in evaluating these bonds on a case by case basis, buying only those where our research indicated that we potentially would be compensated for taking on additional risk. We also purchased zero coupon and convertible zero coupon1 bonds issued for school districts and community colleges. These bonds, some of which were insured with underlying ratings of AA or A, offered longer durations with very attractive yields relative to their credit quality. Due to the low yield environment, bonds with longer durations were in less demand during this period, so this also meant very attractive pricing. Because the Funds tended to be at or short of their target duration, they were in a position to take advantage of this situation, benefiting from both the longer durations and strong yields of the bonds we added to our portfolios. Early in the period, we also added bonds issued by the state of California, including California general obligation (GO) and public works bonds, which are backed by appropriations of the state. We believed that these bonds offered good value, as credit spreads remained relatively wide. As the period progressed, these spreads began to tighten and we reduced our purchases of California GOs as their spreads became less attractive. Some of our investment activity resulted from opportunities created by the provisions of the Build America Bond program. For example, tax-exempt municipal supply was more plentiful in the health care sector because, as 501(c)(3) (nonprofit) organizations, hospitals generally do not qualify for the Build America Bond program and must continue to issue bonds in the tax-exempt municipal market. Bonds with proceeds earmarked for refundings, working capital and private activities also are not covered by the Build America Bond program, and this resulted in attractive opportunities in various other sectors of the market. The impact of the Build America Bond program was also evident in the area of longer-term issuance, as municipal issuers sought to take full advantage of the attractive financing terms offered by these bonds. Approximately 70% of Build America Bonds were issued with maturities of at least 30 years. Even though this program significantly reduced the availability of tax-exempt credits with longer maturities, we continued to find good opportunities to purchase attractive longer-term bonds for these Funds. Cash for new purchases during this period was generated primarily by the proceeds from called and maturing bonds, which we worked to redeploy to keep the Funds fully invested. Selling was relatively insignificant, as the bonds in our portfolios generally offered higher yields than those available in the current marketplace. As of August 31, 2010, all seven of these Funds continued to use inverse floating rate securities.2 We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. 1 Convertible zero coupon bonds are tax-exempt municipal bonds that can be converted into corporate bonds of the issuing company. These bonds are generally sold at a discount from par and mature at par. 2 An inverse floating rate security, also known as an inverse floater, is a financial instrument designed to pay long-term tax-exempt interest at a rate that varies inversely with a short-term tax-exempt interest rate index. For the Nuveen Funds, the index typically used is the Securities Industry and Financial Markets (SIFM) Municipal Swap Index (previously referred to as the Bond Market Association Index or BMA). Inverse floaters, including those inverse floating rate securities in which the Funds invested during this reporting period, are further defined within the Notes to Financial Statements and Glossary of Terms Used in this Report sections of this report. Nuveen Investments 3 How did the Funds perform? Individual results for these Nuveen Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value* For periods ended 8/31/10 6-Month 1-Year 5-Year 10-Year NCA3 % NCB3 % % N/A N/A NCP % NCO % NQC % NVC % NUC % Standard & Poor’s (S&P) California Municipal Bond Index4 % Standard & Poor’s (S&P) National Municipal Bond Index5 % Lipper California Municipal Debt Funds Average6 % For the six months ended August 31, 2010, the cumulative returns on common share net asset value (NAV) for NCB, NCP, NCO, NQC, NVC and NUC exceeded the return on the Standard & Poor’s (S&P) California Municipal Bond Index, while NCA trailed the S&P California index. All of the Funds outperformed the S&P National Municipal Bond Index. For the same period, NQC and NVC exceeded the average return on the Lipper California Municipal Debt Funds Average; NCP, NCO and NUC performed in line; and NCA and NCB lagged this Lipper average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of structural leverage was an important factor affecting the Funds’ performance over this period. The primary reason the returns of NCA and NCB trailed those of the other five Funds for this six-month period was that these two Funds do not use structural leverage. The impact of this leverage is discussed in more detail on page five. During this period, bonds with longer maturities generally outperformed those with shorter maturities, with bonds at the longest end of the municipal yield curve posting the strongest returns. The outperformance of longer term bonds was due in part to the decline in interest rates, particularly at the longer end of the curve. The scarcity of tax-exempt bonds with longer maturities also drove up the prices of these bonds. Overall, yield curve positioning and duration proved positive for the performance of all seven of these Funds. This was especially true in NCB, which had the longest duration among these Funds. NCA, with the shortest duration among these Funds, did not benefit as much from its duration and yield curve positioning during the market environment of the past six months. * Six-month returns are cumulative; all other returns are annualized. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 3 Unlike the other five Funds in this report, NCA and NCB do not use structural leverage. 4 The Standard & Poor’s (S&P) California Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade California municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 5 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 6 The Lipper California Municipal Debt Funds Average is calculated using the returns of all leveraged and unleveraged closed-end funds in this category for each period as follows: 6-month, 25 funds; 1-year, 25 funds; 5-year, 24 funds; and 10-year, 14 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper average is not available for direct investment. 4 Nuveen Investments Credit exposure also played an important role in the performance in these Funds. The demand for municipal bonds increased during this period driven by a variety of factors, including concerns about potential tax increases, the need to rebalance portfolio allocations and a growing appetite for additional risk for certain higher yielding bonds. Over time, this has caused credit spreads to narrow, and the trend greatly helped our lower-rated positions, especially those we bought at depressed values several years ago. At the same time, the supply of new tax-exempt municipal paper declined, due largely to the Build America Bond program. As investors bid up municipal bond prices, bonds rated A, BBB or below and non-rated bonds generally outperformed those rated AAA or AA. NQC and NCB benefited from their heavier allocations of bonds rated A as well as their smaller weightings in bonds rated AAA. However, the majority of these Funds tended to be underexposed to the top-performing A- rated credit category, which detracted from their performance for this period. Holdings that positively contributed to the Funds’ returns during this period included health care and transportation bonds. Revenue bonds as a whole performed well, with leasing, special tax and education among the other sectors that outperformed the general municipal market. Zero coupon bonds also were among the strongest performers and general obligation (GO) and other tax-supported bonds outpaced the market for the first time in about a year. All of these Funds were underweighted in the tax-supported sector, especially California GOs, relative to the California market. This underweighting was due to the fact that California GOs comprise such a large portion of the tax-supported sector in California that it is impossible to match the market weighting in our portfolios. During this period, the more underweight a Fund was in California GOs, the more it hurt that Fund’s performance. Among the poorest performers during this period were pre-refunded bonds, which are often backed by U.S. Treasury securities. The underperformance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. As of August 31, 2010, NCA and NUC held the heaviest weightings of pre-refunded bonds among these Funds, which detracted from their performance. Among the revenue sectors, resource recovery trailed the overall municipal market by the widest margin, and industrial development revenue (IDR), housing and electric utilities also turned in weaker performances. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of these Funds relative to the comparative indexes was the Funds’ use of financial leverage. As mentioned previously, NCA and NCB do not use structural leverage. The other five Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also Nuveen Investments 5 can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. During this period leverage made a positive contribution to the performance of the Funds that use this strategy. RECENT DEVELOPMENTS REGARDING THE FUNDS’ LEVERAGED CAPITAL STRUCTURE Shortly after their inceptions, each of the Funds (except NCA and NCB) issued auction rate preferred shares (ARPS) to create financial leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely non-existent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short-term rates at multigenerational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares, a floating rate form of preferred stock. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of five years. 6 Nuveen Investments While all these efforts have reduced the total amount of outstanding ARPS issued by the Nuveen funds, the funds cannot provide any assurance on when the remaining outstanding ARPS might be redeemed. During 2010, 33 Nuveen leveraged closed-end funds (excluding those Funds in this report), received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/ Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, twenty of the funds that received demand letters were named as nominal defendants in a putative shareholder derivative action complaint captioned Safier and Smith v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on July 27, 2010.Three additional funds were named as nominal defendants in a similar complaint captioned Curbow v. Nuveen Asset Management, et al. filed in the Cook County Chancery Court on August 12, 2010, and three additional funds were named as nominal defendants in a similar complaint captioned Beidler v. Nuveen Asset Management, et al. filed in the Cook County Chancery Court on September 21, 2010 (collectively, the “Complaints”). The Complaints, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Asset Management as a defendant, together with current and former Officers and interested Directors/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaints contain the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. Nuveen Asset Management believes that the Complaints are without merit, and intends to defend vigorously against these charges. Nuveen Investments 7 As of August 31, 2010, the amounts of ARPS redeemed and/or noticed for redemption by the Funds are as shown in the accompanying table. Auction Rate Preferred % of Shares Original Redeemed Auction and/or Rate Noticed for Preferred Fund Redemption Share NCP $ % NCO $ % NQC $ % NVC $ % NUC $ % During this six-month reporting period, NCO, NVC and NUC issued $49.8 million, $158.9 million and $158.1 million of VRDP, respectively, to redeem at par their remaining outstanding ARPS. As noted previously, VRDP is a newly developed instrument that essentially replaces all or a portion of the ARPS used as leverage and potentially could be used to refinance all or a portion of the ARPS of other Funds. VRDP shares include a liquidity feature that allows holders of VRDP to have their shares purchased by a liquidity provider in the event that sell orders have not been matched with purchase orders and successfully settled in a remarketing. VRDP is offered only to qualified institutional buyers, defined pursuant to Rule 144A under the Securities Act of 1933. (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on VRDP Shares.) As of August 31, 2010, 83 out of the 84 Nuveen closed-end municipal funds that had issued ARPS have redeemed at par all or a portion of these shares. These redemptions bring the total amount of Nuveen’s municipal closed-end funds’ ARPS redemptions to approximately $5.5 billion of the approximately $11 billion outstanding. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. 8 Nuveen Investments Common Share Dividend and Share Price Information During the six-month reporting period ended August 31, 2010, NCO, NQC, NVC and NUC each had one monthly dividend increase. NCP and NQC had an additional dividend increase that was declared just prior to the start of this reporting period and took effect in March 2010. The dividends of NCA, NCB and NCP remained stable throughout the period. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of August 31, 2010, all of the Funds in this report had positive UNII balances, based upon our best estimate, for tax purposes and positive UNII balances for financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION As of August 31, 2010, and the since inception of the Funds’ repurchase program, the following Funds have cumulatively repurchased common shares as shown in the accompanying table. Common % of Shares Outstanding Fund Repurchased Common Shares NCA – – NCB – – NCP 0.2% NCO 0.3% NQC – – NVC 0.2% NUC 0.2% Nuveen Investments 9 During the six-month reporting period, the Funds did not repurchase any of their outstanding common shares. As of August 31, 2010, the Funds’ common share prices were trading at (+)premiums or (-)discounts to their common share NAVs as shown in the accompanying table. 8/31/10 Six-Month Average Fund (+)Premium/(-)Discount (+)Premium/(-)Discount NCA -2.44% -3.47% NCB -4.08% -5.87% NCP -3.29% -5.70% NCO -2.61% -5.17% NQC -3.09% -5.22% NVC -0.13% -1.72% NUC +3.11% -2.11% 10 Nuveen Investments NCA Nuveen California Performance Municipal Value OVERVIEW Fund, Inc. as of August 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -2.44 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Modified Duration Average Annual Total Return (Inception 10/07/87) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition (as a % of total investments) Tax Obligation/Limited % U.S. Guaranteed % Health Care % Water and Sewer % Utilities % Tax Obligation/General % Long-Term Care % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Nuveen Investments 11 NCB Nuveen California Municipal Value Performance Fund 2 OVERVIEW as of August 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -4.08 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Modified Duration Average Annual Total Return (Inception 4/28/09) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % Since Inception % % Portfolio Composition (as a % of total investments) Health Care % Utilities % Tax Obligation/Limited % Tax Obligation/General % Housing/Single Family % Education and Civic Organizations % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders net ordinary income distributions in December 2009 of $0.0208 per share. 12 Nuveen Investments NCP Nuveen California Performance Plus Performance Municipal Fund, Inc. OVERVIEW as of August 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -3.29 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 11/15/89) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition (as a % of total investments) Tax Obligation/Limited % Health Care % Tax Obligation/General % Water and Sewer % Education and Civic Organizations % U.S. Guaranteed % Transportation % Utilities % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Nuveen Investments 13 NCO Nuveen California Municipal Market Performance Opportunity Fund, Inc. OVERVIEW as of August 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -2.61 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 5/17/90) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition (as a % of total investments) Health Care % Tax Obligation/Limited % Water and Sewer % Tax Obligation/General % U.S. Guaranteed % Transportation % Long-Term Care % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 14 Nuveen Investments NQC Nuveen California Investment Quality Performance Municipal Fund, Inc. OVERVIEW as of August 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -3.09 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 11/20/90) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % Health Care % Education and Civic Organizations % Transportation % U.S. Guaranteed % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Nuveen Investments 15 NVC Nuveen California Select Quality Performance Municipal Fund, Inc. OVERVIEW as of August 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -0.13 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 5/22/91) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition (as a % of total investments) Tax Obligation/Limited % Health Care % Tax Obligation/General % Utilities % U.S. Guaranteed % Water and Sewer % Transportation % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 16 Nuveen Investments NUC Nuveen California Quality Income Performance Municipal Fund, Inc. OVERVIEW as of August 31, 2010 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 11/20/91) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition (as a % of total investments) Tax Obligation/Limited % U.S. Guaranteed % Tax Obligation/General % Health Care % Water and Sewer % Education and Civic Organizations % Utilities % Transportation % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Nuveen Investments 17 Nuveen California Municipal Value Fund, Inc. NCA Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.5% (3.5% of Total Investments) $ 430 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB $ 406,006 County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.750%, 6/01/47 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BBB Bonds, Series 2007A-2, 0.000%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 0.8% (0.8% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 95 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California Statewide Community Development Authority, Certificates of Participation, San Diego 12/10 at 101.00 N/R Space and Science Foundation, Series 1996, 7.500%, 12/01/26 Total Education and Civic Organizations Health Care – 12.3% (12.2% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 Aa3 5.250%, 11/15/46 (UB) California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 Baa2 of Central California, Series 2007, 5.250%, 2/01/27 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/15 at 100.00 A West, Series 2005A, 5.000%, 3/01/35 California Statewide Community Development Authority, Insured Health Facility Revenue Bonds, 7/17 at 100.00 AAA Catholic Healthcare West, Series 2008K, 5.500%, 7/01/41 – AGC Insured California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health No Opt. Call A1 System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 11/15 at 100.00 Aa3 2005A, 5.000%, 11/15/43 Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa2 6.750%, 11/01/39 Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, 8/17 at 100.00 A+ Series 2007A, 5.750%, 2/01/41 – AMBAC Insured Sierra View Local Health Care District, California, Revenue Bonds, Series 2007, 5.250%, 7/01/37 9/17 at 100.00 N/R West Contra Costa Healthcare District, California, Certificates of Participation, Series 2004, 7/14 at 100.00 A+ 5.375%, 7/01/21 – AMBAC Insured Total Health Care Housing/Multifamily – 1.7% (1.6% of Total Investments) California Statewide Community Development Authority, Multifamily Housing Revenue Bonds, 1/11 at 101.00 N/R Harbor City Lights, Series 1999Y, 6.650%, 7/01/39 (Alternative Minimum Tax) Riverside County, California, Subordinate Lien Mobile Home Park Revenue Bonds, Bravo Mobile 10/10 at 100.00 N/R Home Park Project, Series 1999B, 6.500%, 3/20/29 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ 1,360 San Dimas Housing Authority, California, Mobile Home Park Revenue Bonds, Charter Oak Mobile 1/11 at 100.00 N/R Home Estates Acquisition Project, Series 1998A, 5.700%, 7/01/28 Total Housing/Multifamily Housing/Single Family – 2.4% (2.3% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 2/16 at 100.00 A 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006M, 2/16 at 100.00 A 4.700%, 8/01/36 (Alternative Minimum Tax) California State Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007, 12/16 at 100.00 AA 5.000%, 12/01/42 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 0.4% (0.4% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste 1/16 at 102.00 BBB Management Inc., Series 2002A, 5.000%, 1/01/22 (Alternative Minimum Tax) Long-Term Care – 4.6% (4.6% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Revenue Bonds, Elder Care Alliance of Union City, Series 2004: 5.400%, 8/15/24 8/14 at 100.00 A– 5.600%, 8/15/34 8/14 at 100.00 A– ABAG Finance Authority for Non-Profit Corporations, California, Health Facility Revenue Bonds, 8/18 at 100.00 A– The Institute on Aging, Series 2008A, 5.650%, 8/15/38 California Statewide Community Development Authority, Certificates of Participation, Internext 10/10 at 100.50 BBB Group, Series 1999, 5.375%, 4/01/17 Riverside County Public Financing Authority, California, Certificates of Participation, Air 11/10 at 100.50 BB+ Force Village West, Series 1999, 5.750%, 5/15/19 Total Long-Term Care Tax Obligation/General – 6.0% (5.9% of Total Investments) California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 California, General Obligation Bonds, Series 2004, 5.000%, 2/01/20 2/14 at 100.00 A1 California, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 7/16 at 100.00 Aa2 5.000%, 7/01/24 – FGIC Insured Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call A NPFG Insured Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA– Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured Tahoe Forest Hospital District, Placer and Nevada Counties, California, General Obligation 8/18 at 100.00 Aa3 Bonds, Series 2010B, 5.500%, 8/01/35 Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call Aa2 Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Total Tax Obligation/General Tax Obligation/Limited – 28.0% (27.8% of Total Investments) Artesia Redevelopment Agency, California, Tax Allocation Revenue Bonds, Artesia Redevelopment 6/15 at 100.00 BBB+ Project Area, Series 2007, 5.375%, 6/01/27 Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 2003: 5.500%, 10/01/23 – RAAI Insured 10/13 at 100.00 BBB+ 5.625%, 10/01/33 – RAAI Insured 10/13 at 100.00 BBB+ Calexico Community Redevelopment Agency, California, Tax Allocation Bonds, Merged Central 8/13 at 102.00 A– Business and Residential District Project, Series 2003C, 5.000%, 8/01/28 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A2 2009G-1, 5.750%, 10/01/30 Nuveen Investments 19 Nuveen California Municipal Value Fund, Inc. (continued) NCA Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 2,000 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/19 at 100.00 A2 2009I-1, 6.375%, 11/01/34 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 A Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A– Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AAA Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Kern County Board of Education, California, Certificates of Participation, Series 2006A, 6/16 at 100.00 A 5.000%, 6/01/31 – NPFG Insured Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social 9/15 at 100.00 A1 Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles County Schools, California, Certificates of Participation, Pooled Financing 9/13 at 100.00 AAA Program, Regionalized Business Services Corporation, Series 2003A, 5.000%, 9/01/28 – AGM Insured Milpitas, California, Local Improvement District 20 Limited Obligation Bonds, Series 1998A, 9/10 at 103.00 N/R 5.650%, 9/02/13 Modesto Schools Infrastructure Financing Agency, Stanislaus County, California, Special Tax Revenue Bonds, Series 2004: 5.250%, 9/01/22 – AMBAC Insured 9/14 at 100.00 N/R 5.250%, 9/01/23 – AMBAC Insured 9/14 at 100.00 N/R 5.250%, 9/01/24 – AMBAC Insured 9/14 at 100.00 N/R Oakland Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Central 3/13 at 100.00 A District Redevelopment Project, Series 2003, 5.500%, 9/01/18 – FGIC Insured Palmdale Elementary School District, Los Angeles County, California, Special Tax Bonds, 2/11 at 100.00 AAA Community Facilities District 90-1, Series 1999, 5.800%, 8/01/29 – AGM Insured Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2004A, 10/14 at 100.00 A2 5.000%, 10/01/37 – SYNCORA GTY Insured Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/13 at 100.00 AA– 8/01/25 – AMBAC Insured San Francisco Redevelopment Agency, California, Lease Revenue Bonds, Moscone Convention 7/11 at 102.00 Aa2 Center, Series 2004, 5.250%, 7/01/23 – AMBAC Insured San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 9/11 at 100.00 AA+ Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 AA– Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 – AMBAC Insured Shafter Joint Powers Financing Authority, California, Lease Revenue Bonds, Community 11/10 at 100.00 A2 Correctional Facility Acquisition Project, Series 1997A, 5.950%, 1/01/11 Simi Valley, California, Certificates of Participation, Series 2004, 5.000%, 9/01/24 – AMBAC Insured 9/14 at 100.00 A+ Tehachapi Redevelopment Agency, California, Tax Allocation Bonds, Series 2007, 5.250%, No Opt. Call BBB 12/01/37 – RAAI Insured Travis Unified School District, Solano County, California, Certificates of Participation, 9/16 at 100.00 N/R Series 2006, 5.000%, 9/01/26 – FGIC Insured Ventura County Superintendent of Schools, California, Certificates Participation, Series 2003, 12/11 at 100.00 AA– 5.000%, 12/01/27 – AMBAC Insured Vista Joint Powers Financing Authority, California, Special Tax Lease Revenue Refunding Bonds, 9/10 at 100.00 N/R Community Facilities District 90-2, Series 1997A, 5.875%, 9/01/20 Total Tax Obligation/Limited 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation – 4.4% (4.4% of Total Investments) $ 2,500 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA 2006F, 5.000%, 4/01/31 (UB) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 BBB– Bonds, Series 1999, 5.875%, 1/15/27 Fresno, California, Airport Revenue Bonds, Series 2000A, 5.500%, 7/01/30 – AGM Insured 1/11 at 101.00 AAA Palm Springs Financing Authority, California, Palm Springs International Airport Revenue 7/14 at 102.00 N/R Bonds, Series 2006, 5.550%, 7/01/28 (Alternative Minimum Tax) San Francisco Airports Commission, California, Revenue Bonds, San Francisco International 5/11 at 100.00 A1 Airport, Second Series 1999, Issue 23A, 5.000%, 5/01/30 – FGIC Insured (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 21.5% (21.3% of Total Investments) (4) Burbank Redevelopment Agency, California, Tax Allocation Bonds, Golden State Redevelopment Project, Series 2003: 5.625%, 12/01/28 (Pre-refunded 12/01/13) – FGIC Insured 12/13 at 100.00 N/R (4) 5.750%, 12/01/33 (Pre-refunded 12/01/13) – FGIC Insured 12/13 at 100.00 N/R (4) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/12 at 100.00 N/R (4) County Tobacco Funding Corporation, Series 2002B, 5.500%, 6/01/30 (Pre-refunded 6/01/12) California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 5.125%, 5/12 at 101.00 Aaa 5/01/18 (Pre-refunded 5/01/12) California, General Obligation Bonds, Series 2004, 5.250%, 4/01/34 (Pre-refunded 4/01/14) 4/14 at 100.00 AAA Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage No Opt. Call AAA Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.250%, 6/01/33 (Pre-refunded 6/01/13) Orange County Sanitation District, California, Certificates of Participation, Series 2003, 8/13 at 100.00 AAA 5.250%, 2/01/27 (Pre-refunded 8/01/13) – FGIC Insured Palmdale, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue No Opt. Call AAA Bonds, Series 1988A, 0.000%, 3/01/17 (ETM) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2002D, 5.375%, 7/12 at 100.00 AAA 7/01/36 (Pre-refunded 7/01/12) San Bernardino County, California, GNMA Mortgage-Backed Securities Program Single Family Home No Opt. Call AAA Mortgage Revenue Bonds, Series 1988A, 0.000%, 9/01/21 (Alternative Minimum Tax) (ETM) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 6.500%, 10/10 at 101.00 BBB+ (4) 10/01/24 (Pre-refunded 10/01/10) Total U.S. Guaranteed Utilities – 7.3% (7.3% of Total Investments) California Statewide Community Development Authority, Certificates of Participation Refunding, 12/10 at 100.00 N/R Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 (5) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.500%, 11/15/37 Merced Irrigation District, California, Certificates of Participation, Water and Hydroelectric 9/16 at 64.56 A Series 2008B, 0.000%, 9/01/23 Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 12/10 at 101.00 Baa3 Financing Authority, Co-Generation Facility Revenue Bonds, Series 2000A, 6.625%, 6/01/26 (Alternative Minimum Tax) Total Utilities Water and Sewer – 7.9% (7.9% of Total Investments) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 6/15 at 100.00 AAA Series 2005AD, 5.000%, 12/01/22 – AGM Insured Nuveen Investments 21 Nuveen California Municipal Value Fund, Inc. (continued) NCA Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ 1,500 Castaic Lake Water Agency, California, Certificates of Participation, Series 2006C, 5.000%, 8/16 at 100.00 AA– 8/01/36 – NPFG Insured Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Los Angeles County Sanitation Districts Financing Authority, California, Senior Revenue Bonds, 10/13 at 100.00 AAA Capital Projects, Series 2003A, 5.000%, 10/01/23 – AGM Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 7/17 at 100.00 AA 2007A-2, 5.000%, 7/01/44 – AMBAC Insured Madera Irrigation District. California, Water Revenue Refunding Bonds, Series 2008: 5.500%, 1/01/33 1/18 at 100.00 A– 5.500%, 1/01/38 1/18 at 100.00 A– San Diego County Water Authority, California, Water Revenue Refunding Certificates of 5/12 at 101.00 AA+ Participation, Series 2002A, 5.000%, 5/01/26 – NPFG Insured Woodbridge Irrigation District, California, Certificates of Participation, Water Systems 7/13 at 100.00 A+ Project, Series 2003, 5.625%, 7/01/43 Total Water and Sewer $ 285,130 Total Investments (cost $238,180,256) – 100.8% Floating Rate Obligations – (1.8)% Other Assets Less Liabilities – 1.0% Net Assets Applicable to Common Shares – 100% $ 248,747,131 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. This debt has been restructured to accommodate capital maintenance at the facility. Major highlights of the debt restructuring include the following: (1) the principal balance outstanding on and after December 1, 2007, shall accrue interest at a rate of 6.500% per annum commencing December 1, 2007; (2) the inter- est shall accrue but not be payable on June 1, 2008 or December 1, 2008, but shall instead be deferred and paid by the end of calendar year 2011; (3) no principal component shall be pre-payable from the Minimum Sinking Fund Account during calendar years 2008 and 2009 but such pre-payments shall recom- mence beginning in calendar year 2010 according to a revised schedule. Management believes that the restructuring is in the best interest of Fund shareholders and that it is more-likely-than-not that the borrower will fulfill its obligation. Consequently, the Fund continues to accrue interest on this obligation. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 22 Nuveen Investments Nuveen California Municipal Value Fund 2 NCB Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.6% (4.7% of Total Investments) $ 3,500 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 BBB Bonds, Series 2005A-1, 5.500%, 6/01/45 Education and Civic Organizations – 9.8% (10.0% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/25 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/19 at 100.00 A2 2009, 5.500%, 11/01/39 California State Public Works Board, Lease Revenue Bonds, University of California Department 4/19 at 100.00 A2 of Education Riverside Campus Project, Series 2009B, 5.750%, 4/01/23 Total Education and Civic Organizations Health Care – 21.9% (22.2% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Health 5/19 at 100.00 A– Facility Revenue Bonds, Saint Rose Hospital, Series 2009A, 6.000%, 5/15/29 California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, 7/19 at 100.00 A Series 2009A, 6.000%, 7/01/39 California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital of Orange 11/19 at 100.00 A County, Series 2009A, 6.500%, 11/01/38 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.250%, 3/01/45 California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 Baa2 of Central California, Series 2007, 5.250%, 2/01/27 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/18 at 100.00 AAA West, Series 2007B, 5.000%, 3/01/37 – AGC Insured California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante 3/16 at 100.00 A+ System, Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/18 at 100.00 AAA 2004D, 5.050%, 8/15/38 – AGM Insured Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa3 System, Series 2006, 5.000%, 8/01/24 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Total Health Care Housing/Single Family – 10.7% (10.8% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2008L, 2/18 at 100.00 A 5.500%, 8/01/38 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006K, 4.625%, 8/01/26 2/16 at 100.00 A (Alternative Minimum Tax) California State Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007B, 12/16 at 100.00 AA 5.150%, 12/01/27 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 1.7% (1.7% of Total Investments) California Enterprise Development Authority, Sewer Facilities Revenue, Anheuser-Busch Project, 9/12 at 100.00 BBB+ Senior Lien Series 2007, 5.300%, 9/01/47 (Alternative Minimum Tax) Nuveen Investments 23 Nuveen California Municipal Value Fund 2 (continued) NCB Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Materials – 1.1% (1.1% of Total Investments) $ 585 Courtland Industrial Development Board, Alabama, Solid Waste Revenue Bonds, International 6/15 at 100.00 BBB Paper Company Project, Series 2005A, 5.200%, 6/01/25 (Alternative Minimum Tax) Tax Obligation/General – 12.3% (12.5% of Total Investments) California, Various Purpose General Obligation Bonds, Series 2007, 5.000%, 6/01/37 – 6/17 at 100.00 A1 NPFG Insured Carlsbad Unified School District, San Diego County, California, General Obligation Bonds, 5/24 at 100.00 AA Series 2009B, 0.000%, 5/01/34 Oakland, California, General Obligation Bonds, Measure DD Series 2009B, 5.250%, 1/15/29 1/19 at 100.00 Aa2 Pacific Grove Unified School District, California, General Obligation Bonds, Series 2009C, 5.375%, 8/01/39 8/19 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 12.8% (12.9% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 3/20 at 100.00 A2 2010A-1, 6.000%, 3/01/35 Lancaster Redevelopment Agency, California, Combined Project Areas Housing Programs, Tax 8/19 at 100.00 A Allocation Bonds, Series 2009, 6.875%, 8/01/39 San Francisco City and County, California, Redevelopment Financing Authority, Tax Allocation 8/19 at 100.00 A1 Revenue Bonds, San Francisco Redevelopment Projects, Series 2009B, 6.625%, 8/01/39 San Francisco City and County, California, Certificates of Participation, Multiple Capital 4/19 at 100.00 AA– Improvement Projects, Series 2009A, 5.250%, 4/01/31 Val Verde Unified School District Financing Authority, California, Special Tax Revenue, Junior 10/13 at 102.00 N/R Lien Refunding Series 2003, 6.250%, 10/01/28 Westlake Village, California, Certificates of Participation, Financing Project, Series 2009, 6/16 at 100.00 AA+ 5.000%, 6/01/39 Total Tax Obligation/Limited Transportation – 2.0% (2.0% of Total Investments) San Francisco Airports Commission, California, Revenue Bonds, San Francisco International 5/16 at 100.00 A1 Airport, Second Series 2002, Issue 32G, 5.000%, 5/01/24 – FGIC Insured Utilities – 13.8% (14.0% of Total Investments) M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009C, 6.500%, 11/01/39 Roseville Natural Gas Financing Authority, California, Gas Revenue Bonds, Series 2007, No Opt. Call A 5.000%, 2/15/17 Southern California Public Power Authority, Natural Gas Project 1 Revenue Bonds, Series 2007A, No Opt. Call A 5.250%, 11/01/24 Tuolumne Wind Project Authority, California, Revenue Bonds, Tuolumne Company Project, Series 1/19 at 100.00 A+ 2009A, 5.625%, 1/01/29 Total Utilities 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 8.1% (8.1% of Total Investments) $ 2,000 Orange County Sanitation District, California, Certificates of Participation, Series 2009, 2/19 at 100.00 AAA $ 2,652,800 Trust 3020, 17.095%, 2/01/35 (IF) San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding 5/19 at 100.00 Aa3 Series 2009B, 5.250%, 5/15/25 Western Riverside Water & Wastewater Financing Authority, California, Revenue Bonds, Western 8/19 at 100.00 AAA Municipal Water District, Series 2009, 5.625%, 9/01/39 – AGC Insured Total Water and Sewer $ 52,380 Total Investments (cost $46,523,726) – 98.8% Other Assets Less Liabilities – 1.2% Net Assets Applicable to Common Shares – 100% All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 25 Nuveen California Performance Plus Municipal Fund, Inc. NCP Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.4% (3.7% of Total Investments) $ 510 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.750%, 6/01/47 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BBB Bonds, Series 2007A-2, 0.000%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 11.4% (8.0% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.500%, 10/01/21 California State Public Works Board, Lease Revenue Bonds, University of California Regents, 3/18 at 100.00 Aa2 Tender Option Bond Trust 1065, 9.041%, 3/01/33 (IF) California State University, Systemwide Revenue Bonds, Series 2002A, 5.000%, 11/01/19 – 11/12 at 100.00 Aa2 AMBAC Insured Long Beach Bond Financing Authority, California, Lease Revenue Refunding Bonds, Long Beach 11/11 at 101.00 BBB Aquarium of the South Pacific, Series 2001, 5.000%, 11/01/26 – AMBAC Insured San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 9/15 at 102.00 Baa3 5.000%, 9/01/34 University of California, General Revenue Bonds, Multi-Purpose Projects, Series 2003A, 5.125%, 5/13 at 100.00 Aa1 5/15/17 – AMBAC Insured (UB) Total Education and Civic Organizations Health Care – 18.5% (12.9% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital Los 7/20 at 100.00 AAA Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 Aa3 5.250%, 11/15/46 (UB) California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 Baa2 of Central California, Series 2007, 5.250%, 2/01/46 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 BBB 5.250%, 7/01/30 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health No Opt. Call A1 System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 11/15 at 100.00 Aa3 2005A, 5.000%, 11/15/43 (UB) California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AAA System, Trust 2554, 18.104%, 7/01/47 – AGM Insured (IF) Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/15 at 100.00 BBB 2005A, 5.000%, 12/01/23 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 5/17 at 101.00 Aa2 2009E, 5.000%, 5/15/38 Total Health Care Housing/Multifamily – 2.8% (2.0% of Total Investments) California Statewide Community Development Authority, Student Housing Revenue Bonds, EAH – 8/12 at 100.00 Baa1 Irvine East Campus Apartments, LLC Project, Series 2002A, 5.500%, 8/01/22 – ACA Insured Los Angeles, California, GNMA Collateralized Multifamily Housing Revenue Bonds, Ridgecroft 9/10 at 100.00 AAA Apartments, Series 1997E, 6.250%, 9/20/39 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 1.2% (0.9% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 2/16 at 100.00 A 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) California State Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007B, 12/16 at 100.00 AA 5.200%, 12/01/32 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 0.7% (0.5% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste 1/16 at 102.00 BBB Management Inc., Series 2002A, 5.000%, 1/01/22 (Alternative Minimum Tax) Long-Term Care – 3.9% (2.7% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 5/20 at 100.00 A– Bonds, Channing House, Series 2010, 6.125%, 5/15/40 California Statewide Communities Development Authority, Revenue Bonds, Inland Regional Center 12/17 at 100.00 Baa1 Project, Series 2007, 5.250%, 12/01/27 Total Long-Term Care Tax Obligation/General – 16.8% (11.8% of Total Investments) California, General Obligation Bonds, Series 2004, 5.000%, 2/01/23 2/14 at 100.00 A1 California, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 Centinela Valley Union High School District, Los Angeles County, California, General No Opt. Call A Obligation Bonds, Series 2002A, 5.250%, 2/01/26 – NPFG Insured Los Rios Community College District, Sacramento, El Dorado and Yolo Counties, California, 8/14 at 102.00 AAA General Obligation Bonds, Series 2006C, 5.000%, 8/01/24 – AGM Insured (UB) Murrieta Valley Unified School District, Riverside County, California, General Obligation 9/17 at 100.00 AAA Bonds, Series 2007, 4.500%, 9/01/30 – AGM Insured North Orange County Community College District, California, General Obligation Bonds, Series No Opt. Call Aa1 2003B, 0.000%, 8/01/27 – FGIC Insured Oxnard School District, Ventura County, California, General Obligation Refunding Bonds, Series 2/22 at 103.00 A+ 2001A, 5.750%, 8/01/30 – NPFG Insured Riverside Community College District, California, General Obligation Bonds, Series 2004A: 15 5.250%, 8/01/25 – NPFG Insured 8/14 at 100.00 Aa2 20 5.250%, 8/01/26 – NPFG Insured 8/14 at 100.00 Aa2 Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA– Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, 7/13 at 101.00 AAA Series 2003E, 5.250%, 7/01/22 – AGM Insured San Juan Capistano, California, General Obligation Bonds, Open Space Program, Tender Option No Opt. Call AAA Bond Trust 3646, 17.470%, 8/01/17 (IF) Santa Maria Joint Union High School District, Santa Barbara and San Luis Obispo Counties, No Opt. Call Aa3 California, General Obligation Bonds, Series 2003B, 5.625%, 8/01/24 – AGM Insured Southwestern Community College District, San Diego County, California, General Obligation 8/15 at 102.00 AA– Bonds, Series 2005, 5.000%, 8/01/24 – NPFG Insured Total Tax Obligation/General Nuveen Investments 27 Nuveen California Performance Plus Municipal Fund, Inc. (continued) NCP Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 34.5% (24.1% of Total Investments) $ 5,045 California State Public Works Board, Lease Revenue Bonds, Department of Corrections, Series 3/12 at 100.00 A2 $ 5,123,198 2002A, 5.250%, 3/01/22 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services, 12/13 at 100.00 A2 Series 2003D, 5.500%, 6/01/20 California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, 6/14 at 100.00 A2 Coalinga State Hospital, Series 2004A, 5.500%, 6/01/19 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A2 2009G-1, 5.750%, 10/01/30 California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 7/14 at 100.00 Aa3 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 A Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A– Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Coachella Valley Unified School District, Riverside County, California, Certificates of 9/16 at 100.00 N/R Participation, Series 2007, 5.000%, 9/01/31 – AMBAC Insured Corona Public Financing Authority, California, Superior Lien Revenue Bonds, Series 1999A, 9/10 at 101.00 AAA 5.000%, 9/01/20 – AGM Insured Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, 9/16 at 100.00 A– Series 2006, 5.250%, 9/01/36 – SYNCORA GTY Insured Hesperia Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2005A, 9/15 at 100.00 BBB– 5.000%, 9/01/25 – SYNCORA GTY Insured Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester 9/15 at 100.00 A1 Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Series 9/16 at 100.00 A 2006B, 5.000%, 9/01/31 – FGIC Insured Los Angeles, California, Municipal Improvement Corporation, Lease Revenue Bonds, Police 1/17 at 100.00 A+ Headquarters, Series 2006A, 4.750%, 1/01/31 – FGIC Insured Moreno Valley Unified School District, Riverside County, California, Certificates of 3/14 at 100.00 AAA Participation, Series 2005, 5.000%, 3/01/22 – AGM Insured Murrieta Redevelopment Agency, California, Tax Allocation Bonds, Series 2007A, 5.000%, 8/01/37 – 8/17 at 100.00 A NPFG Insured Norco Redevelopment Agency, California, Tax Allocation Bonds, Project Area 1, Refunding Series 3/14 at 100.00 N/R 2004, 5.000%, 3/01/32 – RAAI Insured Norco Redevelopment Agency, California, Tax Allocation Refunding Bonds, Project Area 1, 3/20 at 100.00 A Refunding Series 2010, 5.875%, 3/01/32 Paramount Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project 8/13 at 100.00 A Area 1, Series 2003, 5.000%, 8/01/23 – NPFG Insured Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple 10/15 at 100.00 BBB Projects, Series 2005A, 5.000%, 10/01/37 – SYNCORA GTY Insured Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2010A, 10/20 at 100.00 A2 6.000%, 10/01/39 Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R: 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 N/R 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 A Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/13 at 100.00 AA– 8/01/25 – AMBAC Insured Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, No Opt. Call A1 5.400%, 11/01/20 – NPFG Insured San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 2 and 3, 8/15 at 100.00 A– Series 2005C, 5.000%, 8/01/35 – AMBAC Insured 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 750 San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 AA– $ 737,273 Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 – AMBAC Insured Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, Series 2003: 5.000%, 6/01/20 – NPFG Insured 6/13 at 100.00 A 5.000%, 6/01/21 – NPFG Insured 6/13 at 100.00 A Sweetwater Union High School District, San Diego County, California, Certificates of Participation, Series 2002: 5.000%, 9/01/23 – AGM Insured 9/12 at 102.00 AAA 5.000%, 9/01/24 – AGM Insured 9/12 at 102.00 AAA Total Tax Obligation/Limited Transportation – 11.1% (7.7% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA 2006F, 5.000%, 4/01/31 (UB) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/18 at 100.00 AA 2008, Trust 3211, 13.243%, 10/01/32 (IF) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender 4/19 at 100.00 AA Option Bond Trust 2985, 17.709%, 4/01/39 (IF) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 BBB– Bonds, Series 1999, 5.875%, 1/15/29 Port of Oakland, California, Revenue Bonds, Series 2000K, 5.750%, 11/01/29 – FGIC Insured 11/10 at 100.00 A San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/11 at 100.00 A1 International Airport, Second Series 2001, Issue 27B, 5.000%, 5/01/23 – FGIC Insured Total Transportation U.S. Guaranteed – 11.4% (7.9% of Total Investments) (4) California Infrastructure Economic Development Bank, First Lien Revenue Bonds, San Francisco No Opt. Call AAA Bay Area Toll Bridge, Series 2003A, 5.000%, 7/01/23 – AGM Insured (ETM) California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 7/14 at 100.00 AAA (Pre-refunded 7/01/14) Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage No Opt. Call AAA Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2002D, 5.375%, 7/12 at 100.00 AAA 7/01/36 (Pre-refunded 7/01/12) San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/11 at 100.00 A1 (4) International Airport, Second Series 2001, Issue 27B, 5.000%, 5/01/23 (Pre-refunded 5/01/11) – FGIC Insured Total U.S. Guaranteed Utilities – 11.1% (7.7% of Total Investments) California Statewide Community Development Authority, Certificates of Participation Refunding, 12/10 at 100.00 N/R Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 (5) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.500%, 11/15/37 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/13 at 100.00 AA– 2003A-2, 5.000%, 7/01/21 – NPFG Insured Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/15 at 100.00 AAA 2005A-1, 5.000%, 7/01/31 – AGM Insured (UB) Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Orange County Public Financing Authority, California, Waste Management System Revenue No Opt. Call A1 Refunding Bonds, Series 1997, 5.250%, 12/01/13 – AMBAC Insured (Alternative Minimum Tax) Sacramento Municipal Utility District, California, Electric Revenue Bonds, Series 2004T, No Opt. Call A+ 5.250%, 5/15/23 – FGIC Insured Nuveen Investments 29 Nuveen California Performance Plus Municipal Fund, Inc. (continued) NCP Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ 500 Sacramento Municipal Utility District, California, Electric Revenue Refunding Bonds, Series 8/12 at 100.00 AAA $ 534,744 2002Q, 5.250%, 8/15/22 – AGM Insured Total Utilities Water and Sewer – 14.4% (10.1% of Total Investments) California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, 10/13 at 100.00 AAA Pooled Financing Program, Series 2003A, 5.250%, 10/01/23 – AGM Insured Central Basin Municipal Water District, California, Certificates of Participation, Tender 2/20 at 100.00 AAA Option Bond Trust 3152, 17.380%, 8/01/33 – AGM Insured (IF) El Centro Financing Authority, California, Water Revenue Bonds, Series 2006A, 4.750%, 10/01/31 – 10/16 at 100.00 AAA AGM Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2004C, 7/14 at 100.00 AA 5.250%, 7/01/20 – NPFG Insured Pajaro Valley Water Management Agency, California, Revenue Certificates of Participation, 9/10 at 100.00 BBB Series 1999A, 5.750%, 3/01/29 – AMBAC Insured Sacramento County Sanitation District Financing Authority, California, Revenue Bonds, Series 12/10 at 101.00 AA 2000A, 5.250%, 12/01/12 Santa Maria, California, Subordinate Water and Wastewater Revenue Certificates of 8/12 at 101.00 N/R Participation, Series 1997A, 5.550%, 8/01/27 – AMBAC Insured South Gate Utility Authority, California, Subordinate Revenue Bonds, Water and Sewer System 10/11 at 102.00 A Projects, Series 2001, 5.000%, 10/01/22 – FGIC Insured Woodbridge Irrigation District, California, Certificates of Participation, Water Systems 7/13 at 100.00 A+ Project, Series 2003, 5.625%, 7/01/43 Total Water and Sewer $ 271,505 Total Investments (cost $266,967,530) – 143.2% Floating Rate Obligations – (5.3)% Other Assets Less Liabilities – 3.8% Auction Rate Preferred Shares, at Liquidation Value – (41.7)% (6) Net Assets Applicable to Common Shares – 100% All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. This debt has been restructured to accommodate capital maintenance at the facility. Major highlights of the debt restructuring include the following: (1) the principal balance outstanding on and after December 1, 2007, shall accrue interest at a rate of 6.500% per annum commencing December 1, 2007; (2) the interest shall accrue but not be payable on June 1, 2008 or December 1, 2008, but shall instead be deferred and paid by the end of calendar year 2011; (3) no principal component shall be pre-payable from the Minimum Sinking Fund Account during calendar years 2008 and 2009 but such pre-payments shall recommence beginning in calendar year 2010 according to a revised schedule. Management believes that the restructuring is in the best interest of Fund shareholders and that it is more-likely-than-not that the borrower will fulfill its obligation. Consequently, the Fund continues to accrue interest on this obligation. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.1%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 30 Nuveen Investments Nuveen California Municipal Market Opportunity Fund, Inc. NCO Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.6% (4.0% of Total Investments) $ 330 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.750%, 6/01/47 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BBB Bonds, Series 2007A-2, 0.000%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 5.7% (4.0% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 70 5.000%, 11/01/21 11/15 at 100.00 A2 95 5.000%, 11/01/25 11/15 at 100.00 A2 California Infrastructure Economic Development Bond Bank, Revenue Bonds, Scripps Research 7/15 at 100.00 Aa3 Institute, Series 2005A, 5.000%, 7/01/24 California State Public Works Board, Lease Revenue Bonds, University of California Regents, 3/18 at 100.00 Aa2 Tender Option Bond Trust 1065, 9.041%, 3/01/33 (IF) Long Beach Bond Financing Authority, California, Lease Revenue Refunding Bonds, Long Beach 11/11 at 101.00 BBB Aquarium of the South Pacific, Series 2001, 5.250%, 11/01/30 – AMBAC Insured San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 9/15 at 102.00 Baa3 5.000%, 9/01/34 Total Education and Civic Organizations Health Care – 24.7% (17.4% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital Los 7/20 at 100.00 AAA Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 Aa3 5.250%, 11/15/46 (UB) California Infrastructure Economic Development Bank, Revenue Bonds, Kaiser Hospital Assistance 8/11 at 102.00 A+ LLC, Series 2001A, 5.550%, 8/01/31 California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 Baa2 of Central California, Series 2007, 5.250%, 2/01/46 California Statewide Community Development Authority, Insured Health Facility Revenue Bonds, 10/17 at 100.00 A– Henry Mayo Newhall Memorial Hospital, Series 2007A, 5.000%, 10/01/37 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 BBB 5.250%, 7/01/30 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health No Opt. Call A1 System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 11/15 at 100.00 Aa3 2005A, 5.000%, 11/15/43 California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AAA System, Trust 2554, 18.104%, 7/01/47 – AGM Insured (IF) Nuveen Investments 31 Nuveen California Municipal Market Opportunity Fund, Inc. (continued) NCO Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 1,000 Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/15 at 100.00 BBB $ 967,000 2005A, 5.000%, 12/01/23 Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 Madera County, California, Certificates of Participation, Children’s Hospital Central 3/20 at 100.00 A– California, Series 2010, 5.375%, 3/15/36 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa1 Center, Series 2007A, 5.000%, 7/01/38 The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 5/17 at 101.00 Aa2 2009E, 5.000%, 5/15/38 Total Health Care Housing/Single Family – 3.0% (2.1% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 2/16 at 100.00 A 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) California State Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007B: 5.150%, 12/01/27 (Alternative Minimum Tax) 12/16 at 100.00 AA 5.200%, 12/01/32 (Alternative Minimum Tax) 12/16 at 100.00 AA Total Housing/Single Family Industrials – 0.6% (0.5% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste 1/16 at 102.00 BBB Management Inc., Series 2002A, 5.000%, 1/01/22 (Alternative Minimum Tax) Long-Term Care – 5.7% (4.0% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 5/20 at 100.00 A– Bonds, Channing House, Series 2010, 6.125%, 5/15/40 California Statewide Communities Development Authority, Revenue Bonds, Inland Regional Center 12/17 at 100.00 Baa1 Project, Series 2007, 5.250%, 12/01/27 Total Long-Term Care Tax Obligation/General – 18.0% (12.7% of Total Investments) Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series No Opt. Call AAA 2004A, 0.000%, 8/01/25 – AGM Insured California, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 Coachella Valley Unified School District, Riverside County, California, General Obligation 8/15 at 100.00 A1 Bonds, Series 2005A, 5.000%, 8/01/30 – FGIC Insured Los Rios Community College District, Sacramento, El Dorado and Yolo Counties, California, 8/14 at 102.00 AAA General Obligation Bonds, Series 2006C, 5.000%, 8/01/24 – AGM Insured (UB) Monrovia Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call Aa3 Series 2001B, 0.000%, 8/01/27 – FGIC Insured Oakland Unified School District, Alameda County, California, General Obligation Bonds, Series 8/12 at 100.00 A1 2002, 5.250%, 8/01/21 – FGIC Insured Pomona Unified School District, Los Angeles County, California, General Obligation Refunding 8/11 at 103.00 A Bonds, Series 1997A, 6.150%, 8/01/15 – NPFG Insured 25 Riverside Community College District, California, General Obligation Bonds, Series 2004A, 8/14 at 100.00 Aa2 5.250%, 8/01/24 – NPFG Insured Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA– Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured San Rafael City High School District, Marin County, California, General Obligation Bonds, No Opt. Call AA Series 2004B, 0.000%, 8/01/27 – FGIC Insured Southwestern Community College District, San Diego County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2004, 0.000%, 8/01/25 – FGIC Insured 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 9,850 Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, No Opt. Call AAA Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call AA– Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Total Tax Obligation/General Tax Obligation/Limited – 24.3% (17.2% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, 6/14 at 100.00 A2 Coalinga State Hospital, Series 2004A, 5.500%, 6/01/19 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 A Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A– Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, 9/16 at 100.00 A– Series 2006, 5.250%, 9/01/36 – SYNCORA GTY Insured Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social 9/15 at 100.00 A1 Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Modesto Schools Infrastructure Financing Agency, Stanislaus County, California, Special Tax Revenue Bonds, Series 2004: 5.250%, 9/01/25 – AMBAC Insured 9/14 at 100.00 N/R 5.250%, 9/01/26 – AMBAC Insured 9/14 at 100.00 N/R Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call A Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured Ontario, California, Special Tax Bonds, Community Facilities District 5, Freeway Interchange 9/10 at 100.00 N/R Project, Series 1997, 6.375%, 9/01/17 Panama-Buena Vista Union School District, California, Certificates of Participation, School 9/16 at 100.00 A1 Construction Project, Series 2006, 5.000%, 9/01/22 – NPFG Insured Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2010A, 10/20 at 100.00 A2 6.000%, 10/01/39 Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/13 at 100.00 AA– 8/01/25 – AMBAC Insured Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, No Opt. Call A1 5.400%, 11/01/20 – AMBAC Insured San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 9/11 at 100.00 AA+ Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 AA– Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 – AMBAC Insured Total Tax Obligation/Limited Transportation – 11.1% (7.8% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/18 at 100.00 AA 2008, Trust 3211, 13.243%, 10/01/32 (IF) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 BBB– Bonds, Series 1999, 5.875%, 1/15/29 Port of Oakland, California, Revenue Bonds, Series 2000K, 5.750%, 11/01/29 – FGIC Insured 7/10 at 100.00 A San Francisco Airports Commission, California, Special Facilities Lease Revenue Bonds, San 1/11 at 100.00 AAA Francisco International Airport, SFO Fuel Company LLC, Series 2000A, 6.125%, 1/01/27 – AGM Insured (Alternative Minimum Tax) Total Transportation Nuveen Investments 33 Nuveen California Municipal Market Opportunity Fund, Inc. (continued) NCO Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 14.8% (10.5% of Total Investments) (4) $ 3,000 California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 5.125%, 5/12 at 101.00 Aaa $ 3,269,670 5/01/18 (Pre-refunded 5/01/12) 25 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 12/11 at 100.00 AAA Series 2001W, 5.500%, 12/01/15 (Pre-refunded 12/01/11) 10 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, No Opt. Call AAA Series 2002X, 5.500%, 12/01/17 – FGIC Insured (ETM) California, General Obligation Bonds, Series 2004, 5.250%, 4/01/34 (Pre-refunded 4/01/14) 4/14 at 100.00 AAA Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.250%, 6/01/33 (Pre-refunded 6/01/13) Monterey County, California, Certificates of Participation, Master Plan Financing, Series 8/11 at 100.00 A3 (4) 2001, 5.000%, 8/01/21 (Pre-refunded 8/01/11) – NPFG Insured Orange County Water District, California, Revenue Certificates of Participation, Series 2003B, 8/13 at 100.00 AAA 5.000%, 8/15/34 – NPFG Insured (ETM) Pomona, California, GNMA/FHLMC Collateralized Single Family Mortgage Revenue Refunding Bonds, No Opt. Call AAA Series 1990B, 7.500%, 8/01/23 (ETM) Riverside Community College District, California, General Obligation Bonds, Series 2004A, 8/14 at 100.00 AA– (4) 5.250%, 8/01/24 (Pre-refunded 8/01/14) – NPFG Insured Total U.S. Guaranteed Utilities – 5.0% (3.5% of Total Investments) California Statewide Community Development Authority, Certificates of Participation Refunding, 12/10 at 100.00 N/R Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 (5) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.500%, 11/15/37 Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Southern California Public Power Authority, California, Milford Wind Corridor Phase I Revenue No Opt. Call AA– Bonds, Series 2010-1, 5.000%, 7/01/28 Total Utilities Water and Sewer – 23.1% (16.3% of Total Investments) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, No Opt. Call AAA Series 2002X, 5.500%, 12/01/17 – FGIC Insured El Centro Financing Authority, California, Water Revenue Bonds, Series 2006A, 4.750%, 10/16 at 100.00 AAA 10/01/31 – AGM Insured Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/16 at 100.00 AAA 10/01/36 – AGM Insured Orange County Sanitation District, California, Certificates of Participation, Trust 11738, 2/19 at 100.00 AAA Series 2009, 17.272%, 8/01/29 (IF) Placerville Public Financing Authority, California, Wastewater System Refinancing and 9/16 at 100.00 N/R Improvement Project Revenue Bonds, Series 2006, 5.000%, 9/01/34 – SYNCORA GTY Insured Sacramento County Sanitation District Financing Authority, California, Revenue Bonds, Series 6/16 at 100.00 AA 2006, 5.000%, 12/01/31 – FGIC Insured San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding 5/20 at 100.00 Aa3 Series 2010A, 5.250%, 5/15/27 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ 2,000 San Francisco City and County Public Utilities Commission, California, Clean Water Revenue 4/13 at 100.00 AA– Refunding Bonds, Series 2003A, 5.250%, 10/01/20 – NPFG Insured Santa Maria, California, Subordinate Water and Wastewater Revenue Certificates of 8/12 at 101.00 N/R Participation, Series 1997A, 5.550%, 8/01/27 – AMBAC Insured Total Water and Sewer $ 188,029 Total Investments (cost $165,596,382) – 141.6% Floating Rate Obligations – (3.5)% Variable Rate Demand Preferred Shares, at Liquidation Value – (40.9)% (6) Other Assets Less Liabilities – 2.8% Net Assets Applicable to Common Shares – 100% $ 121,825,962 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. This debt has been restructured to accommodate capital maintenance at the facility. Major highlights of the debt restructuring include the following: (1) the principal balance outstanding on and after December 1, 2007, shall accrue interest at a rate of 6.500% per annum commencing December 1, 2007; (2) the inter- est shall accrue but not be payable on June 1, 2008 or December 1, 2008, but shall instead be deferred and paid by the end of calendar year 2011; (3) no principal component shall be pre-payable from the Minimum Sinking Fund Account during calendar years 2008 and 2009 but such pre-payments shall recom- mence beginning in calendar year 2010 according to a revised schedule. Management believes that the restructuring is in the best interest of Fund shareholders and that it is more-likely-than-not that the borrower will fulfill its obligation. Consequently, the Fund continues to accrue interest on this obligation. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.9%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 35 Nuveen California Investment Quality Municipal Fund, Inc. NQC Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.6% (3.7% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005: $ 540 4.250%, 6/01/21 6/15 at 100.00 BBB $ 509,868 5.250%, 6/01/45 6/15 at 100.00 BBB Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.750%, 6/01/47 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BBB Bonds, Series 2007A-2, 0.000%, 6/01/37 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 BBB Bonds, Series 2005A-1, 5.375%, 6/01/38 Total Consumer Staples Education and Civic Organizations – 17.8% (11.7% of Total Investments) California Educational Facilities Authority, Revenue Bonds, Dominican University, Series 2006, 12/16 at 100.00 Baa3 5.000%, 12/01/36 California Educational Facilities Authority, Revenue Bonds, Occidental College, Series 2005A, 10/15 at 100.00 Aa3 5.000%, 10/01/27 – NPFG Insured California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/10 at 100.00 A2 2000, 5.750%, 11/01/30 – NPFG Insured California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.250%, 10/01/34 California State Public Works Board, Lease Revenue Bonds, California State University 10/10 at 100.00 Aa3 Projects, Series 1997C, 5.400%, 10/01/22 California State Public Works Board, Lease Revenue Bonds, University of California Regents, 3/18 at 100.00 Aa2 Tender Option Bond Trust 1065, 9.041%, 3/01/33 (IF) Long Beach Bond Financing Authority, California, Lease Revenue Refunding Bonds, Long Beach Aquarium of the South Pacific, Series 2001: 5.000%, 11/01/26 – AMBAC Insured 11/11 at 101.00 BBB 5.250%, 11/01/30 – AMBAC Insured 11/11 at 101.00 BBB University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A: 5.125%, 5/15/16 – AMBAC Insured (UB) 5/13 at 100.00 Aa1 5.125%, 5/15/17 – AMBAC Insured (UB) 5/13 at 100.00 Aa1 5.000%, 5/15/24 – AMBAC Insured (UB) 5/13 at 100.00 Aa1 5.000%, 5/15/33 – AMBAC Insured (UB) 5/13 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 17.9% (11.7% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, 7/14 at 100.00 A Series 2004G, 5.250%, 7/01/23 California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital Los 7/20 at 100.00 AAA Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 4/16 at 100.00 A+ 5.250%, 3/01/45 3/16 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 Aa3 5.250%, 11/15/46 (UB) 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007: $ 2,950 5.250%, 2/01/27 2/17 at 100.00 Baa2 $ 2,964,219 5.250%, 2/01/46 2/17 at 100.00 Baa2 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.250%, 7/01/24 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 11/15 at 100.00 Aa3 2005A, 5.000%, 11/15/43 California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AAA System, Trust 2554, 18.104%, 7/01/47 – AGM Insured (IF) Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/15 at 100.00 BBB 2005A, 5.000%, 12/01/23 Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 Total Health Care Housing/Single Family – 1.0% (0.6% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 2/16 at 100.00 A 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006K, 2/16 at 100.00 A 5.500%, 2/01/42 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 0.6% (0.4% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste 1/16 at 102.00 BBB Management Inc., Series 2002A, 5.000%, 1/01/22 (Alternative Minimum Tax) Long-Term Care – 3.2% (2.1% of Total Investments) California Statewide Communities Development Authority, Revenue Bonds, Inland Regional Center 12/17 at 100.00 Baa1 Project, Series 2007, 5.375%, 12/01/37 California Statewide Community Development Authority, Certificates of Participation, Internext 10/10 at 100.50 BBB Group, Series 1999, 5.375%, 4/01/17 Total Long-Term Care Tax Obligation/General – 26.8% (17.6% of Total Investments) California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 California, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 A1 5.500%, 11/01/39 11/19 at 100.00 A1 Los Angeles, California, General Obligation Bonds, Series 2001A, 5.000%, 9/01/21 9/11 at 100.00 Aa2 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call A NPFG Insured 20 Riverside Community College District, California, General Obligation Bonds, Series 2004A, 8/14 at 100.00 Aa2 5.250%, 8/01/21 – NPFG Insured Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA– Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, 7/13 at 101.00 AAA Series 2003E, 5.250%, 7/01/24 – AGM Insured Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call AA– Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Total Tax Obligation/General Nuveen Investments 37 Nuveen California Investment Quality Municipal Fund, Inc. (continued) NQC Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 37.4% (24.6% of Total Investments) $ 3,000 California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, 6/14 at 100.00 A2 Coalinga State Hospital, Series 2004A, 5.500%, 6/01/20 California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, 12/11 at 102.00 A2 Hospital Addition, Series 2001A, 5.000%, 12/01/21 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A2 2009G-1, 5.750%, 10/01/30 California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 7/14 at 100.00 Aa3 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 A Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana 9/11 at 101.00 A+ Redevelopment Project, Series 2003A, 5.375%, 9/01/25 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, Trust 2215-1, 13.360%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A2 Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, 9/16 at 100.00 A– Series 2006, 5.000%, 9/01/26 – SYNCORA GTY Insured Hesperia Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2005A, 9/15 at 100.00 BBB– 5.000%, 9/01/35 – SYNCORA GTY Insured Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester 9/15 at 100.00 A1 Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Series 9/16 at 100.00 A 2006B, 5.000%, 9/01/31 – FGIC Insured Manteca Unified School District, San Joaquin County, California, Special Tax Bonds, Community 9/11 at 101.00 A Facilities District 89-2, Series 2001C, 5.000%, 9/01/23 – NPFG Insured Norco Redevelopment Agency, California, Tax Allocation Refunding Bonds, Project Area 1, 3/20 at 100.00 A Refunding Series 2010, 6.000%, 3/01/36 Ontario Redevelopment Financing Authority, California, Lease Revenue Bonds, Capital Projects, 8/11 at 101.00 A+ Series 2001, 5.000%, 8/01/21 – AMBAC Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call A Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured Ontario, California, Special Tax Bonds, Community Facilities District 5, Freeway Interchange 9/10 at 100.00 N/R Project, Series 1997, 6.375%, 9/01/17 Orange County, California, Special Tax Bonds, Community Facilities District 03-1 of Ladera 8/12 at 101.00 N/R Ranch, Series 2004A, 5.625%, 8/15/34 Paramount Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project 8/13 at 100.00 A Area 1, Series 2003, 5.000%, 8/01/23 – NPFG Insured Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R: 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 N/R 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 A Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/13 at 100.00 AA– 8/01/25 – AMBAC Insured Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, No Opt. Call A1 5.400%, 11/01/20 – AMBAC Insured San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Civic Center Project, 6/12 at 100.00 AA+ Series 2002B, 5.250%, 6/01/19 – AMBAC Insured 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 3,535 San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 9/11 at 100.00 AA+ $ 3,678,698 Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured San Ramon Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2006A, 2/16 at 100.00 A– 5.000%, 2/01/38 – AMBAC Insured Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, 6/13 at 100.00 A Series 2003, 5.000%, 6/01/23 – NPFG Insured Santa Cruz County Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, 9/10 at 102.00 A Live Oak and Soquel Community Improvement Projects, Series 2000, 5.250%, 9/01/25 – AMBAC Insured Washington Unified School District, Yolo County, California, Certificates of Participation, 8/17 at 100.00 A Series 2007, 5.125%, 8/01/37 – AMBAC Insured Total Tax Obligation/Limited Transportation – 16.1% (10.5% of Total Investments) Alameda Corridor Transportation Authority, California, Senior Lien Revenue Bonds, Series 10/10 at 100.50 A 1999A, 5.000%, 10/01/29 – NPFG Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA 2006F, 5.000%, 4/01/31 (UB) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/18 at 100.00 AA 2008, Trust 3211, 13.243%, 10/01/32 (IF) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 BBB– Bonds, Series 1999, 5.875%, 1/15/29 Port of Oakland, California, Revenue Bonds, Series 2000K, 5.750%, 11/01/29 – FGIC Insured 11/10 at 100.00 A Total Transportation U.S. Guaranteed – 11.8% (7.8% of Total Investments) (4) California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 5.125%, 5/12 at 101.00 Aaa 5/01/18 (Pre-refunded 5/01/12) 30 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 12/11 at 100.00 AAA Series 2001W, 5.500%, 12/01/16 (Pre-refunded 12/01/11) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/10 at 100.00 A2 (4) 2000, 5.750%, 11/01/30 (Pre-refunded 11/01/10) – MBIA Insured California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 7/14 at 100.00 AAA (Pre-refunded 7/01/14) California, General Obligation Bonds, Series 2004, 5.250%, 4/01/34 (Pre-refunded 4/01/14) 4/14 at 100.00 AAA Daly City Housing Development Finance Agency, California, Mobile Home Park Revenue Bonds, 12/13 at 102.00 N/R (4) Franciscan Mobile Home Park Project, Series 2002A, 5.850%, 12/15/32 (Pre-refunded 12/15/13) Moreno Valley Unified School District, Riverside County, California, General Obligation Bonds, 8/14 at 100.00 AAA Series 2004A, 5.250%, 8/01/24 (Pre-refunded 8/01/14) – AGM Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2002D, 7/12 at 100.00 AAA 5.375%, 7/01/36 (Pre-refunded 7/01/12) Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, San Diego County Tobacco Asset Securitization Corporation, Senior Series 2001A, 5.500%, 6/01/36 (Pre-refunded 6/01/12) Total U.S. Guaranteed Utilities – 3.2% (2.1% of Total Investments) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.500%, 11/15/37 Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Turlock Irrigation District, California, Electric Revenue Bonds, Series 2003A, 5.000%, 1/01/16 – 1/13 at 100.00 A+ NPFG Insured Total Utilities Nuveen Investments 39 Nuveen California Investment Quality Municipal Fund, Inc. (continued) NQC Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 11.0% (7.2% of Total Investments) $ 3,300 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 12/11 at 100.00 AAA Series 2001W, 5.500%, 12/01/16 Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2004C, 7/14 at 100.00 AA 5.250%, 7/01/19 – NPFG Insured Oxnard Financing Authority, California, Wastewater Revenue Bonds, Series 2003, 5.000%, 6/01/17 – 6/13 at 100.00 A+ FGIC Insured San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding No Opt. Call Aa3 Series 2010A, 5.250%, 5/15/28 San Elijo Joint Powers Authority, San Diego County, California, Revenue Refunding Bonds, San 3/12 at 101.00 AAA Elijo Wastewater Facilities, Series 2003, 5.000%, 3/01/17 – AGM Insured Westlands Water District, California, Revenue Certificates of Participation, Series 2002, 9/12 at 101.00 A+ 5.250%, 9/01/22 – NPFG Insured Total Water and Sewer $ 331,896 Total Investments (cost $295,845,944) – 152.4% Floating Rate Obligations – (7.0)% Other Assets Less Liabilities – 1.5% Auction Rate Preferred Shares, at Liquidation Value – (46.9)% (5) Net Assets Applicable to Common Shares – 100% All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.8%. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 40 Nuveen Investments Nuveen California Select Quality Municipal Fund, Inc. NVC Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 6.7% (4.5% of Total Investments) $ 920 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 Baa3 Stanislaus County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.750%, 6/01/47 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BBB Bonds, Series 2007A-2, 0.000%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 4.8% (3.2% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of Southern California, 10/18 at 100.00 AA+ Tender Option Bond Trust 09-11B, 17.064%, 10/01/38 (IF) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California Infrastructure Economic Development Bank, Revenue Bonds, Claremont University 10/12 at 100.00 Aa3 Consortium, Series 2003, 5.125%, 10/01/24 California Infrastructure Economic Development Bond Bank, Revenue Bonds, Scripps Research 7/15 at 100.00 Aa3 Institute, Series 2005A, 5.000%, 7/01/24 California State Public Works Board, Lease Revenue Bonds, University of California Regents, 3/18 at 100.00 Aa2 Tender Option Bond Trust 1065, 9.041%, 3/01/33 (IF) California State University, Systemwide Revenue Bonds, Series 2005C, 5.000%, 11/01/27 – 11/15 at 100.00 Aa2 NPFG Insured University of California, General Revenue Bonds, Series 2003A, 5.000%, 5/15/33 – 5/13 at 100.00 AA AMBAC Insured (UB) Total Education and Civic Organizations Health Care – 24.1% (16.3% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 4/12 at 100.00 A– Bonds, Sansum-Santa Barbara Medical Foundation Clinic, Series 2002A, 5.500%, 4/01/21 California Health Facilities Financing Authority, Insured Health Facility Revenue Refunding 1/11 at 100.00 A2 Bonds, Catholic Healthcare West, Series 1994A, 4.750%, 7/01/19 – NPFG Insured California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 Aa3 5.250%, 11/15/46 (UB) California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/15 at 100.00 A West, Series 2005A, 5.000%, 3/01/35 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 BBB 5.000%, 7/01/39 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health No Opt. Call A1 System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 11/16 at 100.00 Aa3 Option Bond Trust 3102, 18.100%, 11/15/46 (IF) Nuveen Investments 41 Nuveen California Select Quality Municipal Fund, Inc. (continued) NVC Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 1,621 California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AAA $ 1,885,612 System, Trust 2554, 18.104%, 7/01/47 – AGM Insured (IF) Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/15 at 100.00 BBB 2005A, 5.000%, 12/01/23 Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 Madera County, California, Certificates of Participation, Children’s Hospital Central California, Series 2010: 5.500%, 3/15/36 3/15 at 100.00 A– 5.375%, 3/15/36 3/20 at 100.00 A– Madera County, California, Certificates of Participation, Valley Children’s Hospital Project, 9/10 at 100.00 A Series 1995, 5.750%, 3/15/28 – NPFG Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa2 6.750%, 11/01/39 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa1 Center, Series 2007A, 5.000%, 7/01/38 Total Health Care Housing/Multifamily – 1.7% (1.1% of Total Investments) Independent Cities Lease Finance Authority, California, Revenue Bonds, Morgan Hill, Hacienda 11/14 at 100.00 N/R Valley Mobile Home Park, Series 2004A, 5.950%, 11/15/39 Montclair Redevelopment Agency, California, Revenue Bonds, Monterey Manor Mobile Home 12/10 at 102.00 N/R Estates Project, Series 2000, 6.400%, 12/15/30 Total Housing/Multifamily Housing/Single Family – 5.9% (4.0% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 2/16 at 100.00 A 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) California State Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007B, 12/16 at 100.00 AA 5.200%, 12/01/32 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 1.8% (1.2% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Republic No Opt. Call BBB Services Inc., Series 2002C, 5.250%, 6/01/23 (Mandatory put 12/01/17) (Alternative Minimum Tax) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste 1/16 at 102.00 BBB Management Inc., Series 2002A, 5.000%, 1/01/22 (Alternative Minimum Tax) Total Industrials Long-Term Care – 1.2% (0.8% of Total Investments) California Statewide Communities Development Authority, Revenue Bonds, Inland Regional Center Project, Series 2007: 5.250%, 12/01/27 12/17 at 100.00 Baa1 5.375%, 12/01/37 12/17 at 100.00 Baa1 Total Long-Term Care Tax Obligation/General – 23.2% (15.7% of Total Investments) California, General Obligation Bonds, Series 2003, 5.250%, 2/01/22 8/13 at 100.00 A1 California, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 A1 5.500%, 11/01/39 11/19 at 100.00 A1 California, Various Purpose General Obligation Bonds, Series 2000, 5.625%, 5/01/22 – 5/11 at 100.00 Aaa FGIC Insured Coachella Valley Unified School District, Riverside County, California, General Obligation 8/15 at 100.00 A1 Bonds, Series 2005A, 5.000%, 8/01/30 – FGIC Insured Folsom Cordova Unified School District, Sacramento County, California, General Obligation 10/14 at 100.00 AAA Bonds, School Facilities Improvement District 2, Series 2004B, 5.000%, 10/01/25 – AGM Insured 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) Fontana Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2004: $ 1,470 5.250%, 5/01/19 – NPFG Insured 5/14 at 100.00 Aa3 5.250%, 5/01/20 – NPFG Insured 5/14 at 100.00 Aa3 Long Beach Community College District, California, General Obligation Bonds, Series 2005B, 5/15 at 100.00 Aa2 5.000%, 5/01/30 – FGIC Insured Los Angeles, California, General Obligation Bonds, Series 2001A, 5.000%, 9/01/20 9/11 at 100.00 Aa2 Los Rios Community College District, Sacramento, El Dorado and Yolo Counties, California, General Obligation Bonds, Series 2006C: 5.000%, 8/01/25 – AGM Insured (UB) 8/14 at 102.00 AAA 5.000%, 8/01/26 – AGM Insured (UB) 8/14 at 102.00 AAA North Orange County Community College District, California, General Obligation Bonds, Series No Opt. Call Aa1 2003B, 0.000%, 8/01/27 – FGIC Insured Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call A NPFG Insured Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA– Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, No Opt. Call AAA Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured West Contra Costa Unified School District, Contra Costa County, California, General Obligation 8/11 at 101.00 AAA Bonds, Series 2003B, 5.000%, 8/01/22 – AGM Insured West Contra Costa Unified School District, Contra Costa County, California, General Obligation 8/11 at 101.00 A Bonds, Series 2003C, 5.000%, 8/01/22 – FGIC Insured Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call Aa2 Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Total Tax Obligation/General Tax Obligation/Limited – 25.0% (16.9% of Total Investments) Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, 10/13 at 100.00 BBB+ Series 2003, 5.500%, 10/01/23 – RAAI Insured California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga State Hospital, Series 2004A: 5.500%, 6/01/21 6/14 at 100.00 A2 5.500%, 6/01/23 6/14 at 100.00 A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A2 2009G-1, 5.750%, 10/01/30 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/19 at 100.00 A2 2009I-1, 6.375%, 11/01/34 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 A Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Carlsbad, California, Limited Obligation Improvement Bonds, Assessment District 2002-01, 9/12 at 100.00 N/R Series 2005A, 5.150%, 9/02/29 Coachella Valley Unified School District, Riverside County, California, Certificates of 9/16 at 100.00 N/R Participation, Series 2007, 5.000%, 9/01/31 – AMBAC Insured Coronado Community Development Agency, California, Tax Allocation Bonds, Community 9/15 at 100.00 AA– Development Project, Series 2005, 5.000%, 9/01/30 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 2215-1, 13.360%, 6/01/45 – FGIC Insured (IF) Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, 9/16 at 100.00 A– Series 2006, 5.250%, 9/01/36 – SYNCORA GTY Insured Hesperia Unified School District, San Bernardino County, California, Certificates of 2/17 at 100.00 A– Participation, Capital Improvement, Series 2007, 5.000%, 2/01/41 – AMBAC Insured Nuveen Investments 43 Nuveen California Select Quality Municipal Fund, Inc. (continued) NVC Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 435 Indian Wells Redevelopment Agency, California, Tax Allocation Bonds, Consolidated Whitewater 9/13 at 100.00 A $ 448,276 Project Area, Series 2003A, 5.000%, 9/01/20 – AMBAC Insured Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R La Quinta Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project 9/11 at 102.00 A+ Area 1, Series 2001, 5.000%, 9/01/21 – AMBAC Insured Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester 9/15 at 100.00 A1 Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles, California, Municipal Improvement Corporation, Lease Revenue Bonds, Police 1/17 at 100.00 A+ Headquarters, Series 2006A, 4.750%, 1/01/31 – FGIC Insured Murrieta, California, Special Tax Bonds, Community Facilities District 2000-2, The Oaks 9/14 at 100.00 N/R Improvement Area A, Series 2004A, 5.900%, 9/01/27 Oakland Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Central 3/13 at 100.00 A District Redevelopment Project, Series 2003, 5.500%, 9/01/18 – FGIC Insured Oakland State Building Authority, California, Lease Revenue Bonds, Elihu M. Harris State 10/10 at 100.00 A2 Office Building, Series 1998A, 5.000%, 4/01/23 – AMBAC Insured Ontario Redevelopment Financing Authority, California, Lease Revenue Bonds, Capital Projects, 8/11 at 101.00 A+ Series 2001, 5.250%, 8/01/18 – AMBAC Insured Orange County, California, Special Tax Bonds, Community Facilities District 03-1 of Ladera 8/12 at 101.00 N/R Ranch, Series 2004A, 5.500%, 8/15/24 Palm Springs Financing Authority, California, Lease Revenue Bonds, Convention Center Project, 11/14 at 102.00 A Refunding Series 2004A, 5.500%, 11/01/35 – NPFG Insured Panama-Buena Vista Union School District, California, Certificates of Participation, School 9/16 at 100.00 A1 Construction Project, Series 2006, 5.000%, 9/01/23 – NPFG Insured Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community No Opt. Call A+ Development Project, Series 1999, 0.000%, 8/01/23 – AMBAC Insured Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 85 Riverside Public Financing Authority, California, Revenue Bonds, Multiple Project Loans, 2/11 at 100.00 N/R Series 1991A, 8.000%, 2/01/18 Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/13 at 100.00 AA– 8/01/25 – AMBAC Insured San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 9/11 at 100.00 AA+ Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured San Jose Redevelopment Agency, California, Housing Set-Aside Tax Allocation Bonds, Merged Area 8/20 at 100.00 A1 Redevelopment Project, Series 2010A-1, 5.500%, 8/01/35 San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 AA– Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 – AMBAC Insured Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, 6/13 at 100.00 A Series 2003, 5.000%, 6/01/17 – NPFG Insured Vernon Redevelopment Agency, California, Tax Allocation Bonds, Industrial Redevelopment 9/15 at 100.00 A Project, Series 2005, 5.000%, 9/01/35 – NPFG Insured Washington Unified School District, Yolo County, California, Certificates of Participation, 8/17 at 100.00 A Series 2007, 5.125%, 8/01/37 – AMBAC Insured Total Tax Obligation/Limited Transportation – 11.1% (7.5% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA 2006F, 5.000%, 4/01/31 (UB) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/18 at 100.00 AA 2008, Trust 3211, 13.243%, 10/01/32 (IF) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1/11 at 100.00 A 1995A, 5.000%, 1/01/35 – NPFG Insured 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ 10,500 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 BBB– $ 10,685,115 Bonds, Series 1999, 5.875%, 1/15/29 Port of Oakland, California, Revenue Bonds, Series 2000K, 5.750%, 11/01/29 – FGIC Insured 11/10 at 100.00 A San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/11 at 100.00 A1 International Airport, Second Series 2001, Issue 27B, 5.250%, 5/01/18 – FGIC Insured San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/12 at 100.00 A1 International Airport, Second Series 2002, Issue 28A, 5.250%, 5/01/18 – NPFG Insured (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 15.0% (10.2% of Total Investments) (4) California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 5.125%, 5/12 at 101.00 Aaa 5/01/18 (Pre-refunded 5/01/12) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, North 11/10 at 100.00 Aaa County Recycling Center, Series 1991A, 6.750%, 7/01/17 (ETM) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/11 at 100.00 AA– (4) 2001A-2, 5.375%, 7/01/20 (Pre-refunded 7/01/11) – NPFG Insured Monterey County, California, Certificates of Participation, Master Plan Financing, Series 2001: 5.000%, 8/01/19 (Pre-refunded 8/01/11) – MBIA Insured 8/11 at 100.00 A3 (4) 5.000%, 8/01/26 (Pre-refunded 8/01/11) – MBIA Insured 8/11 at 100.00 A3 (4) Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds, Series 2000A, 10/10 at 101.00 AAA 5.500%, 10/01/32 (Pre-refunded10/01/10) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, No Opt. Call AAA 6.000%, 8/01/26 – AGC Insured (ETM) San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/11 at 100.00 A1 (4) International Airport, Second Series 2001, Issue 27B, 5.250%, 5/01/18 (Pre-refunded 5/01/11) – FGIC Insured San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, 11/11 at 100.00 AAA Series 2001A, 5.000%, 11/01/24 (Pre-refunded 11/01/11) – AGM Insured Total U.S. Guaranteed Utilities – 16.0% (10.8% of Total Investments) Anaheim Public Finance Authority, California, Revenue Refunding Bonds, Electric Generating 10/12 at 100.00 AAA System, Series 2002B, 5.250%, 10/01/18 – AGM Insured Anaheim Public Finance Authority, California, Second Lien Electric Distribution Revenue Bonds, 10/14 at 100.00 A+ Series 2004, 5.250%, 10/01/21 – NPFG Insured California Pollution Control Financing Authority, Revenue Bonds, San Diego Gas and Electric No Opt. Call Aa3 Company, Series 1991A, 6.800%, 6/01/15 (Alternative Minimum Tax) Imperial Irrigation District, California, Certificates of Participation, Electric System 11/13 at 100.00 AAA Revenue Bonds, Series 2003, 5.250%, 11/01/23 – AGM Insured Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.500%, 11/15/37 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/11 at 100.00 Aa3 2001A-2, 5.375%, 7/01/20 – NPFG Insured Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/15 at 100.00 AAA 2005A-1, 5.000%, 7/01/31 – AGM Insured (UB) Los Angeles, California, Sanitation Equipment Charge Revenue Bonds, Series 2001A, 5.250%, 2/11 at 100.00 AAA 2/01/18 – AGM Insured Los Angeles, California, Sanitation Equipment Charge Revenue Bonds, Series 2004A, 5.000%, 2/14 at 100.00 AA 2/01/22 – AMBAC Insured Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.250%, 9/01/36 – SYNCORA GTY Insured 9/15 at 100.00 N/R Nuveen Investments 45 Nuveen California Select Quality Municipal Fund, Inc. (continued) NVC Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ 4,360 Sacramento Municipal Utility District, California, Electric Revenue Refunding Bonds, Series 8/12 at 100.00 AAA $ 4,638,953 2002Q, 5.250%, 8/15/19 – AGM Insured Southern California Public Power Authority, California, Milford Wind Corridor Phase I Revenue No Opt. Call AA– Bonds, Series 2010-1, 5.000%, 7/01/28 Southern California Public Power Authority, Revenue Bonds, Magnolia Power Project, Series 7/13 at 100.00 AA– 2003-1A, 5.000%, 7/01/20 – AMBAC Insured Total Utilities Water and Sewer – 11.6% (7.8% of Total Investments) Burbank, California, Wastewater System Revenue Bonds, Series 2004A, 5.000%, 6/01/24 – 6/14 at 100.00 AA+ AMBAC Insured Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Indio Water Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 4/01/31 – 4/16 at 100.00 A+ AMBAC Insured Madera Irrigation District. California, Water Revenue Refunding Bonds, Series 2008, 1/18 at 100.00 A– 5.500%, 1/01/38 Metropolitan Water District of Southern California, Water Revenue Bonds, Series 2004B-3, 10/14 at 100.00 AAA 5.000%, 10/01/29 – NPFG Insured Orange County Sanitation District, California, Certificates of Participation, Series 2007, 2/19 at 100.00 AAA Trust 3020, 17.095%, 2/01/35 (IF) Pico Rivera Water Authority, California, Revenue Bonds, Series 2001A, 6.250%, 12/01/32 12/11 at 102.00 N/R Sacramento County Sanitation District Financing Authority, California, Revenue Refunding No Opt. Call AA Bonds, Series 2001, 5.500%, 12/01/20 – AMBAC Insured San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding 5/20 at 100.00 Aa3 Series 2010A, 5.250%, 5/15/25 San Francisco City and County Public Utilities Commission, California, Clean Water Revenue Refunding Bonds, Series 2003A: 5.250%, 10/01/19 – NPFG Insured 4/13 at 100.00 AA– 5.250%, 10/01/20 – NPFG Insured 4/13 at 100.00 AA– West Basin Municipal Water District, California, Certificates of Participation, Refunding 8/18 at 100.00 AAA Series 2008B, 5.000%, 8/01/28 – AGC Insured Total Water and Sewer $ 543,503 Total Investments (cost $496,451,541) – 148.1% Floating Rate Obligations – (5.9)% Variable Rate Demand Preferred Shares, at Liquidation Value – (45.5)% (5) Other Assets Less Liabilities – 3.3% Net Assets Applicable to Common Shares – 100% All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor‘s Group (“Standard & Poor‘s”), Moody’s Investor Service, Inc. (“Moody‘s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor‘s, Baa by Moody‘s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.7%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 46 Nuveen Investments Nuveen California Quality Income Municipal Fund, Inc. NUC Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.6% (3.7% of Total Investments) $ 5,000 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 Baa3 Alameda County Tobacco Asset Securitization Corporation, Series 2002, 5.750%, 6/01/29 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 6/15 at 100.00 BBB Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 Baa3 Stanislaus County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled 5/12 at 100.00 Baa3 Tobacco Securitization Program, Series 2002A, 5.625%, 5/01/29 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BBB Bonds, Series 2007A-2, 0.000%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 8.5% (5.6% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of Southern California, 10/18 at 100.00 AA+ Tender Option Bond Trust 09-11B, 17.064%, 10/01/38 (IF) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/10 at 100.00 A2 2000, 5.750%, 11/01/30 – NPFG Insured California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.250%, 10/01/34 California State Public Works Board, Lease Revenue Bonds, University of California Regents, 3/18 at 100.00 Aa2 Tender Option Bond Trust 1065, 9.041%, 3/01/33 (IF) California State Public Works Board, Lease Revenue Refunding Bonds, Community Colleges 9/10 at 100.00 A2 Projects, Series 1996B, 5.625%, 3/01/19 – AMBAC Insured California State University, Systemwide Revenue Bonds, Series 2002A, 5.000%, 11/01/20 – 11/12 at 100.00 Aa2 AMBAC Insured San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 9/15 at 102.00 Baa3 5.000%, 9/01/34 University of California, General Revenue Bonds, Series 2003A, 5.000%, 5/15/33 – 5/13 at 100.00 Aa1 AMBAC Insured (UB) Total Education and Civic Organizations Health Care – 21.4% (14.0% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 4/12 at 100.00 A– Bonds, Sansum-Santa Barbara Medical Foundation Clinic, Series 2002A, 5.500%, 4/01/21 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 Aa3 5.250%, 11/15/46 (UB) California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 Baa2 of Central California, Series 2007, 5.250%, 2/01/46 California State Public Works Board, Revenue Bonds, University of California – Davis Medical 11/14 at 100.00 Aa2 Center, Series 2004II-A, 5.000%, 11/01/23 – NPFG Insured California Statewide Community Development Authority, Certificates of Participation, No Opt. Call A2 Cedars-Sinai Medical Center, Series 1992, 6.500%, 8/01/12 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 BBB 5.250%, 7/01/30 7/15 at 100.00 BBB Nuveen Investments 47 NUC Nuveen California Quality Income Municipal Fund, Inc. (continued) Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 17,075 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ $ 17,099,417 Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/17 at 100.00 Aa3 2007C, 5.000%, 8/15/38 – AMBAC Insured (UB) California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AAA System, Trust 2554, 18.104%, 7/01/47 – AGM Insured (IF) Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/15 at 100.00 BBB 2005A, 5.000%, 12/01/23 Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 Madera County, California, Certificates of Participation, Children’s Hospital Central 3/20 at 100.00 A– California, Series 2010, 5.375%, 3/15/36 Total Health Care Housing/Multifamily – 2.6% (1.7% of Total Investments) Independent Cities Lease Finance Authority, California, Revenue Bonds, Morgan Hill, Hacienda 11/14 at 100.00 N/R Valley Mobile Home Park, Series 2004A, 5.950%, 11/15/39 Irvine, California, Mobile Home Park Revenue Bonds, Meadows Mobile Home Park, Series 1998A, 9/10 at 100.00 N/R 5.700%, 3/01/18 Oceanside, California, Mobile Home Park Revenue Bonds, Laguna Vista Mobile Estates Acquisition 9/10 at 100.00 N/R Project, Series 1998, 5.800%, 3/01/28 Riverside County, California, Mobile Home Park Revenue Bonds, Bravo Mobile Home Park Project, 9/10 at 101.00 N/R Series 1999A, 5.900%, 3/20/29 Yolo County Housing Authority, California, Revenue Refunding Bonds, Russell Park Apartments, 11/10 at 100.00 Aa2 Series 1992A, 7.000%, 11/01/14 Total Housing/Multifamily Housing/Single Family – 6.4% (4.2% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 2/16 at 100.00 A 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006M, 2/16 at 100.00 A 4.625%, 8/01/26 (Alternative Minimum Tax) California State Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007B, 12/16 at 100.00 AA 5.150%, 12/01/27 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 0.6% (0.4% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste 1/16 at 102.00 BBB Management Inc., Series 2002A, 5.000%, 1/01/22 (Alternative Minimum Tax) Long-Term Care – 1.0% (0.6% of Total Investments) California Statewide Communities Development Authority, Revenue Bonds, Inland Regional Center 12/17 at 100.00 Baa1 Project, Series 2007, 5.375%, 12/01/37 Tax Obligation/General – 21.7% (14.2% of Total Investments) Azusa Unified School District, Los Angeles County, California, General Obligation Bonds, 7/12 at 100.00 AAA Series 2002, 5.375%, 7/01/20 – AGM Insured 80 California, General Obligation Bonds, Series 2000, 5.500%, 6/01/25 11/10 at 100.00 A1 California, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 Fremont-Newark Community College District, Alameda County, California, General Obligation 8/11 at 101.00 AA Bonds, Series 2002A, 5.375%, 8/01/20 – NPFG Insured Hartnell Community College District, California, General Obligation Bonds, Series 2006B, 6/16 at 100.00 AAA 5.000%, 6/01/29 – AGM Insured (UB) Livermore Valley Joint Unified School District, Alameda County, California, General Obligation 8/11 at 100.00 AAA Bonds, Election of 1999, Series 2001, 5.125%, 8/01/26 – AGM Insured 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 2,645 Long Beach Community College District, California, General Obligation Bonds, Series 2005B, 5/15 at 100.00 Aa2 $ 2,759,290 5.000%, 5/01/30 – FGIC Insured Los Angeles Unified School District, California, General Obligation Bonds, Series 2003F, 7/13 at 100.00 AAA 5.000%, 7/01/17 – AGM Insured Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA– Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured Sacramento City Unified School District, Sacramento County, California, General Obligation 7/15 at 100.00 Aa2 Bonds, Series 2005, 5.000%, 7/01/27 – NPFG Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, 7/13 at 101.00 AAA Series 2003E, 5.250%, 7/01/21 – AGM Insured San Joaquin Delta Community College District, California, General Obligation Bonds, Series 8/15 at 100.00 AAA 2005A, 5.000%, 8/01/29 – AGM Insured San Jose Unified School District, Santa Clara County, California, General Obligation Bonds, 8/15 at 100.00 AA Series 2005B, 5.000%, 8/01/25 – FGIC Insured San Ramon Valley Unified School District, Contra Costa County, California, General Obligation 8/13 at 100.00 AAA Bonds, Series 2003, 5.000%, 8/01/23 – AGM Insured (UB) South Pasadena Unified School District, Los Angeles County, California, General Obligation 8/13 at 100.00 AA Bonds, Series 2003A, 5.000%, 8/01/22 – FGIC Insured Upland Unified School District, San Bernardino County, California, General Obligation Bonds, 8/19 at 27.66 Aa2 Election of 2008 , Series 2008A, 0.000%, 8/01/39 West Contra Costa Unified School District, Contra Costa County, California, General Obligation 8/11 at 101.00 AAA Bonds, Series 2003B, 5.000%, 8/01/23 – AGM Insured Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call AA– Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Total Tax Obligation/General Tax Obligation/Limited – 30.6% (20.0% of Total Investments) Bell Community Housing Authority, California, Lease Revenue Bonds, Series 2005, 5.000%, 10/15 at 100.00 BB– 10/01/36 – AMBAC Insured Burbank Public Financing Authority, California, Revenue Bonds, West Olive Redevelopment 12/12 at 100.00 BBB+ Project, Series 2002, 5.125%, 12/01/22 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services, 12/12 at 100.00 A2 Capital East End Project, Series 2002A, 5.250%, 12/01/16 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services, 3/12 at 100.00 A2 Series 2002C, 5.250%, 3/01/21 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, 6/14 at 100.00 A2 Coalinga State Hospital, Series 2004A, 5.500%, 6/01/20 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A2 2009G-1, 5.750%, 10/01/30 California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 7/14 at 100.00 Aa3 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 A Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Coachella Valley Unified School District, Riverside County, California, Certificates of 9/16 at 100.00 N/R Participation, Series 2007, 5.000%, 9/01/31 – AMBAC Insured Commerce Community Development Commission, California, Tax Allocation Refunding Bonds, Merged Area Development Projects 2 and 3, Series 1998A: 5.650%, 8/01/18 2/11 at 100.00 N/R 5.700%, 8/01/28 2/11 at 100.00 N/R Coronado Community Development Agency, California, Tax Allocation Bonds, Community 9/15 at 100.00 AA– Development Project, Series 2005, 5.000%, 9/01/30 – AMBAC Insured Corona-Norco Unified School District, Riverside County, California, Special Tax Bonds, 9/13 at 100.00 A Community Facilities District 98-1, Series 2003, 5.500%, 9/01/33 – NPFG Insured Fremont, California, Special Tax Bonds, Community Facilities District 1, Pacific Commons, 3/11 at 101.00 N/R Series 2005, 6.300%, 9/01/31 Nuveen Investments 49 NUC Nuveen California Quality Income Municipal Fund, Inc. (continued) Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 8,435 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AAA Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 2215-1, 13.360%, 6/01/45 – FGIC Insured (IF) Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester 9/15 at 100.00 A1 Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles Community Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, 3/13 at 100.00 BBB– Bunker Hill Redevelopment Project, Series 2004L, 5.100%, 3/01/19 Los Angeles County Metropolitan Transportation Authority, California, Proposition A First Tier 7/13 at 100.00 AAA Senior Sales Tax Revenue Bonds, Series 2003A, 5.000%, 7/01/16 – AGM Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call A Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured Palm Springs Financing Authority, California, Lease Revenue Bonds, Convention Center Project, 11/14 at 102.00 A Refunding Series 2004A, 5.500%, 11/01/35 – NPFG Insured Panama-Buena Vista Union School District, California, Certificates of Participation, School 9/16 at 100.00 A1 Construction Project, Series 2006, 5.000%, 9/01/24 – NPFG Insured Redding Redevelopment Agency, California, Tax Allocation Bonds, Canby-Hilltop-Cypress Area Project, Series 2003A: 5.000%, 9/01/17 – NPFG Insured 9/13 at 100.00 A 5.000%, 9/01/20 – NPFG Insured 9/13 at 100.00 A Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured Richmond Joint Powers Financing Authority, California, Tax Allocation Bonds, Series 2003A, 9/13 at 100.00 A+ 5.250%, 9/01/22 – NPFG Insured Riverside County Redevelopment Agency, California, Interstate 215 Corridor Redevelopment 10/20 at 100.00 A– Project Area Tax Allocation Bonds, Series 2010E, 6.500%, 10/01/40 Rohnert Park Community Development Commission, California, Redevelopment Project Tax Allocation Bonds, Series 2007R: 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 N/R 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 A Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/13 at 100.00 AA– 8/01/25 – AMBAC Insured Sacramento City Financing Authority, California, Capital Improvement Revenue Bonds, 300 12/16 at 100.00 Aa3 Richards Boulevard, Series 2006C, 5.000%, 12/01/36 – AMBAC Insured San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 9/11 at 100.00 AA+ Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured San Jose Redevelopment Agency, California, Housing Set-Aside Tax Allocation Bonds, Merged Area 8/20 at 100.00 A1 Redevelopment Project, Series 2010A-1, 5.500%, 8/01/35 Santa Ana Community Redevelopment Agency, Orange County, California, Tax Allocation Refunding 9/13 at 100.00 A Bonds, South Main Street Redevelopment, Series 2003B, 5.000%, 9/01/19 – FGIC Insured Washington Unified School District, Yolo County, California, Certificates of Participation, 8/17 at 100.00 A Series 2007, 5.125%, 8/01/37 – AMBAC Insured Total Tax Obligation/Limited Transportation – 7.2% (4.7% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA 2006F, 5.000%, 4/01/31 (UB) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/18 at 100.00 AA 2008, Trust 3211, 13.243%, 10/01/32 (IF) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 BBB– Bonds, Series 1999, 5.875%, 1/15/29 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ 2,000 Orange County Transportation Authority, California, Toll Road Revenue Bonds, 91 Express Lanes 8/13 at 100.00 A1 Project, Series 2003A, 5.000%, 8/15/20 – AMBAC Insured San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco International Airport, Second Series 2002, Issue 28A: 5.250%, 5/01/17 – NPFG Insured (Alternative Minimum Tax) 5/12 at 100.00 A1 5.250%, 5/01/19 – NPFG Insured (Alternative Minimum Tax) 5/12 at 100.00 A1 Total Transportation U.S. Guaranteed – 28.6% (18.7% of Total Investments) (4) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/12 at 100.00 N/R (4) County Tobacco Funding Corporation, Series 2002B, 5.500%, 6/01/30 (Pre-refunded 6/01/12) California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 5.125%, 5/12 at 101.00 Aaa 5/01/18 (Pre-refunded 5/01/12) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/10 at 100.00 A2 (4) 2000, 5.750%, 11/01/30 (Pre-refunded 11/01/10) – MBIA Insured California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, North 11/10 at 100.00 Aaa County Recycling Center, Series 1991A, 6.750%, 7/01/17 (ETM) California State, General Obligation Bonds, Series 2002, 5.250%, 4/01/32 (Pre-refunded 4/01/12) 4/12 at 100.00 AAA California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, 10/13 at 101.00 AAA Pooled Financing Program, Series 2004A, 5.250%, 10/01/24 (Pre-refunded 10/01/13) – AGM Insured California, Economic Recovery Revenue Bonds, Series 2004A, 5.000%, 7/01/15 7/14 at 100.00 AAA (Pre-refunded 7/01/14) California, General Obligation Bonds, Series 2004, 5.125%, 2/01/27 (Pre-refunded 2/01/14) 2/14 at 100.00 AAA Coast Community College District, Orange County, California, General Obligation Refunding 8/13 at 100.00 Aa2 (4) Bonds, Series 2003A, 5.000%, 8/01/22 (Pre-refunded 8/01/13) – NPFG Insured Compton Unified School District, Los Angeles County, California, General Obligation Bonds, 9/13 at 100.00 A (4) Series 2003A, 5.375%, 9/01/19 (Pre-refunded 9/01/13) – NPFG Insured Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage No Opt. Call AAA Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) Daly City Housing Development Finance Agency, California, Mobile Home Park Revenue Bonds, 12/13 at 102.00 N/R (4) Franciscan Mobile Home Park Project, Series 2002A, 5.850%, 12/15/32 (Pre-refunded 12/15/13) Monterey County, California, Certificates of Participation, Master Plan Financing, Series 8/11 at 100.00 A3 (4) 2001, 5.000%, 8/01/20 (Pre-refunded 8/01/11) – NPFG Insured Moreno Valley Unified School District, Riverside County, California, General Obligation Bonds, 8/14 at 100.00 AAA Series 2004A, 5.250%, 8/01/24 (Pre-refunded 8/01/14) – AGM Insured Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds, Series 2000A, 10/10 at 101.00 AAA 5.500%, 10/01/32 (Pre-refunded 10/01/10) Sacramento County, California, Airport System Revenue Bonds, Series 2002A, 5.250%, 7/01/21 7/12 at 100.00 AAA (Pre-refunded 7/01/12) – AGM Insured San Bernardino County, California, GNMA Mortgage-Backed Securities Program Single Family Home No Opt. Call AAA Mortgage Revenue Bonds, Series 1989A, 7.750%, 11/01/14 (Alternative Minimum Tax) (ETM) San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/12 at 100.00 A1 (4) International Airport, Second Series 2002, Issue 28B, 5.250%, 5/01/22 (Pre-refunded 5/01/12) – NPFG Insured Total U.S. Guaranteed Utilities – 8.0% (5.3% of Total Investments) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.000%, 11/15/35 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/15 at 100.00 AAA 2005A-1, 5.000%, 7/01/31 – AGM Insured (UB) Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.250%, 9/01/36 – SYNCORA GTY Insured 9/15 at 100.00 N/R Merced Irrigation District, California, Revenue Certificates of Participation, Electric System 9/13 at 102.00 Baa3 Project, Series 2003, 5.700%, 9/01/36 Nuveen Investments 51 NUC Nuveen California Quality Income Municipal Fund, Inc. (continued) Portfolio of Investments August 31, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) Sacramento Municipal Utility District, California, Electric Revenue Bonds, Series 2004T, No Opt. Call A+ 5.250%, 5/15/23 – FGIC Insured Sacramento Municipal Utility District, California, Electric Revenue Refunding Bonds, Series 8/12 at 100.00 AAA 2002Q, 5.250%, 8/15/21 – AGM Insured Southern California Public Power Authority, California, Milford Wind Corridor Phase I Revenue No Opt. Call AA– Bonds, Series 2010-1, 5.000%, 7/01/28 Southern California Public Power Authority, Revenue Bonds, Magnolia Power Project, Series 7/13 at 100.00 AA– 2003-1A, 5.000%, 7/01/20 – AMBAC Insured Southern California Public Power Authority, Revenue Bonds, Multiple Projects, Series 1989, No Opt. Call A+ 6.750%, 7/01/11 Total Utilities Water and Sewer – 10.5% (6.9% of Total Investments) California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, 10/13 at 101.00 AAA Pooled Financing Program, Series 2004A, 5.250%, 10/01/24 – AGM Insured Eastern Municipal Water District, California, Water and Sewerage System Revenue Certificates 7/18 at 100.00 AA of Participation, Tender Option Bond Trust 3220, 14.187%, 7/01/28 (IF) Goleta Water District, California, Certificates of Participation Revenue Bonds, Series 2003: 5.250%, 12/01/20 – NPFG Insured 12/13 at 100.00 A 5.250%, 12/01/21 – NPFG Insured 12/13 at 100.00 A 5.250%, 12/01/22 – NPFG Insured 12/13 at 100.00 A Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Indio Water Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 4/01/31 – 4/16 at 100.00 A+ AMBAC Insured Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Tender Option 7/19 at 100.00 AAA Bond Trust 09-8B, 16.914%, 7/01/35 (IF) San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding 5/20 at 100.00 Aa3 Series 2010A, 5.250%, 5/15/27 San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, 11/12 at 100.00 Aa2 Series 2002A, 5.000%, 11/01/19 – NPFG Insured Turlock Public Finance Authority, California, Sewerage Revenue Bonds, Series 2003A: 5.000%, 9/15/19 – FGIC Insured 9/13 at 100.00 AA 5.000%, 9/15/20 – FGIC Insured 9/13 at 100.00 AA Total Water and Sewer Total Investments (cost $486,360,767) – 152.7% Floating Rate Obligations – (9.0)% Variable Rate Demand Preferred Shares, at Liquidation Value – (46.6)% (5) Other Assets Less Liabilities – 2.9% Net Assets Applicable to Common Shares – 100% $ 339,021,101 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.5%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 52 Nuveen Investments Statement of Assets & Liabilities August 31, 2010 (Unaudited) California California California Performance California Value Value 2 Plus Opportunity (NCA) (NCB) (NCP) (NCO) Assets Investments, at value (cost $238,180,256, $46,523,726, $266,967,530 and $165,596,382, respectively) $ Cash — — Cash equivalents — Receivables: Interest Investments sold — Deferred offering costs — — — Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations — Payables: Auction Rate Preferred shares noticed for redemption, at liquidation value — Auction Rate Preferred share dividends — — — Common share dividends Offering costs — — — Variable Rate Demand Preferred shares, at liquidation value — — — Accrued expenses: Management fees Other Total liabilities Auction Rate Preferred shares, at liquidation value N/A N/A — Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Auction Rate Preferred N/A N/A Variable Rate Demand Preferred — — — Unlimited N/A – Fund is not authorized to issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 53 Statement of Assets & Liabilities (continued) August 31, 2010 (Unaudited) California California California Investment Select Quality Quality Quality Income (NQC) (NVC) (NUC) Assets Investments, at value (cost $295,845,944, $496,451,541 and $486,360,767, respectively) $ $ $ Cash — — Cash equivalents(1) — Receivables: Interest Investments sold — Deferred offering costs — Other assets Total assets Liabilities Cash overdraft — Floating rate obligations Payables: Auction Rate Preferred shares noticed for redemption, at liquidation value — Auction Rate Preferred share dividends Common share dividends Offering costs — Variable Rate Demand Preferred shares, at liquidation value — Accrued expenses: Management fees Other Total liabilities Auction Rate Preferred shares, at liquidation value — — Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ $ $ Authorized shares: Common Auction Rate Preferred Variable Rate Demand Preferred — Unlimited Unlimited (1) Segregated for the payment of Auction Rate Preferred shares noticed for redemption. See accompanying notes to financial statements. 54 Nuveen Investments Statement of Operations Six Months Ended August 31, 2010 (Unaudited) California California California Performance California Value Value 2 Plus Opportunity (NCA) (NCB) (NCP) (NCO) Investment Income $ Expenses Management fees Auction fees N/A N/A Dividend disbursing agent fees N/A N/A Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs — Liquidity fees — — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees — Shareholders’ reports - printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income N/A N/A ) ) Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders N/A N/A ) ) Net increase (decrease) in net assets applicable to Common shares from operations $ N/A – Fund is not authorized to issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 55 Statement of Operations (continued) Six Months Ended August 31, 2010 (Unaudited) California California California Investment Select Quality Quality Quality Income (NQC) (NVC) (NUC) Investment Income $ $ $ Expenses Management fees Auction fees Dividend disbursing agent fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Liquidity fees — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports - printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) ) ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) ) ) Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) ) ) Net increase (decrease) in net assets applicable to Common shares from operations $ $ $ See accompanying notes to financial statements. 56 Nuveen Investments Statement of Changes in Net Assets (Unaudited) California Value (NCA) California Value 2 (NCB) California Performance Plus (NCP) For the period 4/28/09 Six Months Six Months (commencement Six Months Ended Year Ended Ended of operations) Ended Year Ended 8/31/10 2/28/10 8/31/10 through 2/28/10 8/31/10 2/28/10 Operations Net investment income $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders: From net investment income N/A N/A N/A N/A ) ) From accumulated net realized gains N/A N/A N/A N/A — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — — — ) — — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Proceeds from sale of shares, net of offering costs — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired — ) Net increase (decrease) in net assets applicable to Common shares from capital share transactions — ) Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ N/A – Fund is not authorized to issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 57 Statement of Changes in Net Assets (Unaudited) (continued) California California California Opportunity (NCO) Investment Quality (NQC) Select Quality (NVC) Six Months Six Months Six Months Ended Year Ended Ended Year Ended Ended Year Ended 8/31/10 2/28/10 8/31/10 2/28/10 8/31/10 2/28/10 Operations Net investment income $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders: From net investment income ) From accumulated net realized gains — — — ) — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Proceeds from sale of shares, net of offering costs — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired — ) — — — ) Net increase (decrease) in net assets applicable to Common shares from capital share transactions — ) — — ) Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 58 Nuveen Investments California Quality Income (NUC) Six Months Ended Year Ended 8/31/10 2/28/10 Operations Net investment income $ $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders: From net investment income ) ) From accumulated net realized gains — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) ) From accumulated net realized gains — — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) ) Capital Share Transactions Common shares: Proceeds from sale of shares, net of offering costs — — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired — ) Net increase (decrease) in net assets applicable to Common shares from capital share transactions ) Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ $ Undistributed (Over-distribution of) net investment income at the end of period $ $ See accompanying notes to financial statements. Nuveen Investments 59 Statement of Cash Flows Six Months Ended August 31, 2010 (Unaudited) California California California Opportunity Select Quality Quality Income (NCO) (NVC) (NUC) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease in receivable for interest ) (Increase) Decrease in receivable for investments sold ) ) ) (Increase) Decrease in other assets ) ) ) Increase (Decrease) in payable for Auction Rate Preferred share dividends ) ) Increase (Decrease) in accrued management fees Increase (Decrease) in accrued other liabilities ) Net realized (gain) loss from investments ) ) ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in cash overdraft balance ) (Increase) Decrease in cash equivalents — ) ) (Increase) Decrease in deferred offering costs ) ) ) Increase (Decrease) in payable for Auction Rate Preferred shares noticed for redemption, at liquidation value — Increase (Decrease) in payable for offering costs Increase (Decrease) in Auction Rate Preferred shares, at liquidation value ) ) ) Increase (Decrease) in Variable Rate Demand Preferred shares, at liquidation value Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) ) Cash at the beginning of period — Cash at the End of Period $
